

115 HR 4425 IH: Food and Farm Act
U.S. House of Representatives
2017-11-16
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS1st SessionH. R. 4425IN THE HOUSE OF REPRESENTATIVESNovember 16, 2017Mr. Blumenauer introduced the following bill; which was referred to the Committee on Agriculture, and in addition to the Committees on Ways and Means, Education and the Workforce, and Foreign Affairs, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concernedA BILLTo reform the safety net for farmers and ranchers, enhance soil, water, and habitat conservation,
			 encourage beginning farmers and ranchers, strengthen nutrition for
			 Americans, support agriculture research and innovation, reduce food waste,
			 improve animal welfare, and invest in regional food systems, and for other
			 purposes.
	
		1.Short title; table of contents
 (a)Short titleThis Act may be cited as the Food and Farm Act. (b)Table of contentsThe table of contents for this Act is as follows:
				
					Sec. 1. Short title; table of contents.
					Title I—Commodities and Crop Insurance
					Subtitle A—Cutting, Capping, and Clarifying Agriculture Subsidies
					Sec. 101. Repealing excessive subsidy programs for commodity crops.
					Sec. 102. Comprehensive cap on total agricultural subsidies an eligible entity may receive.
					Sec. 103. Adjusted gross income limitation.
					Sec. 104. Elimination of separate payment limitation on peanut subsidies.
					Sec. 105. Strengthening prevented planting coverage.
					Sec. 106. Eliminating the yield transfer loophole.
					Sec. 107. Ensuring planting on suitable land.
					Sec. 108. Report on diversity in crop insurance.
					Subtitle B—Expansion of Whole Farm Crop Insurance
					Sec. 121. Expansion of whole farm crop insurance option for farms that grow multiple crops.
					Title II—Conservation
					Subtitle A—Strengthening Conservation Compliance
					Sec. 201. Definitions.
					Sec. 202. Covered cropland program ineligibility.
					Sec. 203. Exemptions.
					Sec. 204. Development and implementation of conservation plans and conservation systems.
					Sec. 205. Wetland program ineligibility.
					Sec. 206. Delineation of wetlands; exemptions.
					Subtitle B—Enhancing Environmental Quality Incentives
					Sec. 211. Purposes.
					Sec. 212. Definitions.
					Sec. 213. Establishment and administration.
					Sec. 214. Evaluation of applications.
					Sec. 215. Environmental quality incentives program plan.
					Sec. 216. Duties of the Secretary.
					Sec. 217. Limitation on payments.
					Subtitle C—Reforming the Conservation Stewardship Program 
					Sec. 221. Definitions.
					Sec. 222. Conservation stewardship program.
					Sec. 223. Stewardship contracts.
					Sec. 224. Duties of the Secretary.
					Subtitle D—Building on the Regional Conservation Partnership 
					Sec. 231. Improvements to the regional conservation partnership program.
					Subtitle E—Establishing Innovative Grants for Conservation and Loans for Structural Improvements
					Sec. 241. Repeal and reestablishment of EQIP conservation innovation grant program.
					Sec. 242. Conservation loan and loan guarantee program.
					Subtitle F—Ensuring Greenhouse Gas Reporting for Agriculture 
					Sec. 251. Greenhouse gas reporting.
					Sec. 252. Authorization of appropriations.
					Subtitle G—Administration and Funding 
					Sec. 261. Commodity credit corporation.
					Title III—Food Assistance
					Sec. 301. Elimination of domestic procurement restriction for emergency and private assistance
			 programs under the Food for Peace Act.
					Sec. 302. Elimination of cap on support for eligible organizations for certain purposes.
					Sec. 303. Elimination of minimum level of local sales requirement under the Food for Peace Act.
					Sec. 304. Food for Peace Act extensions.
					Title IV—Nutrition
					Subtitle A—Increasing Access to Healthy Foods
					Sec. 401. Expanding Healthy Food Financing Initiative.
					Sec. 402. Helping schools serve healthier meals.
					Sec. 403. Strengthening the food and agriculture service learning program.
					Sec. 404. Harvesting health program.
					Subtitle B—Improving the Supplemental Nutrition Assistance Program
					Sec. 411. Continuing the Farmers’ Markets Supplemental Nutrition Assistance Program Support Grant
			 Program.
					Sec. 412. Expanding and increasing support for the food insecurity nutrition incentives program.
					Sec. 413. Closing the Meal Gap.
					Title V—Future of American Farmers 
					Subtitle A—Defining beginning farmer or rancher
					Sec. 501. Beginning farmer or rancher defined.
					Subtitle B—Providing Resources for Beginning, Retiring, and Socially Disadvantaged Farmers and
			 Ranchers
					Sec. 511. Reauthorization and increased funding for outreach and assistance for socially
			 disadvantaged farmers and ranchers and veteran farmers and ranchers.
					Sec. 512. Ensuring permanent funding for beginning farmer and rancher development program.
					Sec. 513. Supporting beginning farmer participation in certain conservation programs.
					Sec. 514. Creating a priority for participation of beginning farmers and ranchers in Farmers’
			 Market and Local Food Promotion Program.
					Sec. 515. Supporting beginning farmers and ranchers through Farm Service Agency liaisons.
					Sec. 516. Facilitating succession planning through the creation of Farm Service Agency regional
			 planners.
					Sec. 517. Ensuring a vibrant agricultural sector through the creation of a land tenure commission.
					Subtitle C—Creating financial incentives To benefit beginning farmers and ranchers
					Sec. 521. Removing barriers to farming through an eligible farmer tax credit.
					Sec. 522. Ensuring Farm Service Facility loans can serve agricultural cooperatives.
					Sec. 523. Loans to cooperatives.
					Title VI—Food Waste
					Sec. 601. Sense of Congress regarding reducing food waste.
					Sec. 602. Establishment of Office of Food Waste.
					Sec. 603. Establishment of food loss and waste reduction task force.
					Sec. 604. Standardizing, aggregating, and publishing food waste data.
					Title VII—Research, Extension, and Related Matters
					Subtitle A—Investing in Sustainable Agriculture
					Sec. 701. Sustainable agriculture research, extension, and education programs.
					Sec. 702. National training program.
					Subtitle B—Supporting research To help farmers adapt to a disrupted climate
					Sec. 711. Competitive, special, and facilities grants.
					Sec. 712. Specialty crop research initiative.
					Title VIII—Animal Welfare
					Subtitle A—Ensuring Animal Welfare in Farming
					Sec. 801. Definitions for humanely raised livestock and poultry certification programs.
					Sec. 802. Requiring the issuance of the final rule for setting production standards for organic
			 livestock and poultry without amendment.
					Sec. 803. Increasing market access for humanely raised livestock and poultry certification
			 programs.
					Subtitle B—Reforming Animal Welfare in Agricultural Research Endeavors
					Sec. 811. Animal welfare.
					Sec. 812. Establishing a research and extension program for humanely raised livestock and poultry
			 certifications.
					Subtitle C—Protecting Companion Animals
					Sec. 821. Maintenance and public availability of regulatory records.
					Sec. 822. Prohibiting the trade of dog and cat meat.
					Title IX—Regional Food Systems
					Subtitle A—Expanding Support for Local and Regional Food Systems
					Sec. 901. Sense of the Congress.
					Sec. 902. Expanding the Food Leveraging Investment for Network Coordination (LINC) Program.
					Sec. 903. Ensuring success of regional food projects under the business and industry guaranteed
			 loan program.
					Sec. 904. Increasing support for the specialty crop block grant program.
					Subtitle B—Enhancing Regional Food Infrastructure
					Sec. 911. Supporting regional food infrastructure assessment and collaborative planning.
					Sec. 912. Livestock, dairy, and poultry supply chain infrastructure grants and loans.
					Subtitle C—Expanding Accessibility of Federal Grant Programs
					Sec. 921. Publishing information about funded Farmers’ Market and Local Food Promotion Program
			 projects.
					Sec. 922. Streamlining of local and regional food program application procedures.
					Subtitle D—Leveling the Playing Field for Small Farmers
					Sec. 931. Ensuring fair practices in agriculture.
				
			ICommodities and Crop Insurance
			ACutting, Capping, and Clarifying Agriculture Subsidies
				101.Repealing excessive subsidy programs for commodity crops
 (a)RepealPart II of subtitle A of title I of the Agriculture Act of 2014 (7 U.S.C. 9011 et seq.) is repealed.
 (b)Continued application for 2017 crop yearPart II of subtitle A of title I of the Agriculture Act of 2014 (7 U.S.C. 9011 et seq.), as in effect on the day before the date of the enactment of this Act, shall continue to apply through the 2017 crop year with respect to each covered commodity (as defined in section 1111(6) of such Act (7 U.S.C. 9011(6))) on a farm.
 102.Comprehensive cap on total agricultural subsidies an eligible entity may receiveSection 1001 of the Food Security Act of 1985 (7 U.S.C. 1308–3a) is amended— (1)by redesignating subsections (e) through (h) as subsections (f) through (i), respectively;
 (2)in such subsections, by striking (b) and (c) and (b) or (c) each place it appears and inserting (b), (c), and (e) and (b), (c), or (e), respectively; and (3)by inserting after subsection (d) the following new subsection (e):
						
 (e)Limitation on total paymentsNotwithstanding any other provision of law, the total amount of payments and benefits described in section 1001D(b)(2) received, directly or indirectly, by a person or legal entity (except a joint venture or general partnership) during a crop, fiscal, or program year, as appropriate, may not exceed $125,000..
 103.Adjusted gross income limitationSection 1001D(b) of the Food Security Act of 1985 (7 U.S.C. 1308–3a(b)) is amended— (1)in paragraph (1), by striking $900,000 and inserting $500,000; and
 (2)in paragraph (2), by adding at the end the following new subparagraph:  (F)A crop insurance premium subsidy under section 508(e) of the Federal Crop Insurance Act (7 U.S.C. 1508(e))..
 104.Elimination of separate payment limitation on peanut subsidiesSection 1001 of the Food Security Act of 1985 (7 U.S.C. 1308–3a) is amended— (1)in subsection (b)—
 (A)in the subsection heading, by striking (other than Peanuts); and (B)in the text, by striking (other than for peanuts); and
 (2)in subsection (c), by adding at the end the following new sentence: Effective beginning with the 2019 crop year, subsection (b), rather than this subsection, shall apply to payments received as marketing loan gains or loan deficiency payments under subtitle B of title I of the Agricultural Act of 2014 for peanuts..
					105.Strengthening prevented planting coverage
 (a)Planting of cover cropSection 508A(c)(1)(A)(i) of the Federal Crop Insurance Act (7 U.S.C. 1508a(c)(1)(A)(i)) is amended by inserting before the semicolon the following: , but, in that case, the producer shall plant a cover crop on the same acreage for the same crop year unless doing so would not constitute a good farming practice, as determined by the Secretary.
 (b)Area conditions required for paymentSection 508A(c)(4) of the Federal Crop Insurance Act (7 U.S.C. 1508a(c)(4)) is amended by striking , in the area where and inserting in the same county, in an adjoining county, or operating within 100 miles of the affected producers, whichever area is greater,.
 (c)Additional conditionsSection 508A(c) of the Federal Crop Insurance Act (7 U.S.C. 1508a) is amended by adding at the end the following new paragraphs:
						
 (6)Successful plantingIn order to qualify for prevented planting coverage, the land to be covered must have been planted in at least one of the preceding 3 crop years.
 (7)Irrigation guidanceThe Corporation shall develop guidance on the efficient conservative use of irrigation water when a crop is clearly lost to ensure the program does not contribute to the inefficient use of water resources.
 (8)Coverage levelsPrevented planting coverage levels shall not exceed the coverage factors as determined by the Corporation..
 106.Eliminating the yield transfer loopholeSection 508(g) of the Federal Crop Insurance Act (7 U.S.C. 1508(g)) is amended by adding at the end the following new paragraph:
					
 (6)Yield transfer prohibitedThe Corporation shall not allow a producer’s actual production records from one parcel of land to be used to establish actual production history on a separate parcel of land..
 107.Ensuring planting on suitable landSection 508(e) of the Federal Crop Insurance Act (7 U.S.C. 1508(e)) is amended by adding at the end the following paragraph:
					
 (9)Prohibition of subsidies on unsuitable landThe Corporation shall ensure that no premium benefits are provided on lands, other than for pasture, forage, or rangeland policy benefits, that are classified as generally unsuitable for cultivation by the land capability classification system, as determined by the Secretary..
 108.Report on diversity in crop insuranceSection 508(k)(8) of the Federal Crop Insurance Act (7 U.S.C. 1508(k)(8)) is amended by adding at the end the following new subparagraph:
					
 (G)Annual diversity reportEach Standard Reinsurance Agreement shall include a requirement for all approved insurance providers to submit to the Corporation on an annual basis a report—
 (i)describing activities undertaken to promote access to crop insurance for socially disadvantaged farmers and ranchers; and
 (ii)containing demographic information regarding the producers being served, including information by race and gender..
				BExpansion of Whole Farm Crop Insurance
				121.Expansion of whole farm crop insurance option for farms that grow multiple crops
 (a)Elimination of liability limitationSection 522(c)(19)(A) of the Federal Crop Insurance Act (7 U.S.C. 1522(c)(19)(A)) is amended by striking , with a liability limitation of $1,500,000,.
 (b)AdministrationSection 522(c)(19) of the Federal Crop Insurance Act (7 U.S.C. 1522(c)(19)) is amended by adding at the end the following new subparagraphs:
						
 (E)Administrative and operating expensesNot withstanding any other provision of this subtitle, the Corporation shall allow approved insurance providers to utilize alternate compensation structures for the administration of the plan developed under subparagraph (A) that—
 (i)compensate agents based on the actual time it takes to write and administer a policy under the plan; or
 (ii)another method approved by the Corporation that proportionally compensates agents for any increased time commitments required by the plan.
 (F)Paperwork reductionThe Corporation shall seek to ensure that the paperwork requirements of agents and producers associated with the plan developed under subparagraph (A) are minimized to the maximum extent possible, while still meeting actuarial soundness standards.
 (G)Expanding operationsTo the maximum extent possible, the Corporation shall ensure that all producers, including rapidly expanding operations, are able to obtain coverage under the plan developed under subparagraph (A)..
					IIConservation
			AStrengthening Conservation Compliance
 201.DefinitionsSection 1201(a) of the Food Security Act of 1985 (16 U.S.C. 3801(a)) is amended— (1)in paragraph (3)—
 (A)in subparagraph (A), by striking highly erodible and inserting covered; and (B)in subparagraph (B), by striking the highly erodible and inserting covered;
 (2)in paragraph (4)— (A)in subparagraph (A), by striking ; and and inserting a semicolon;
 (B)by amending subparagraph (B) to read as follows:  (B)are designed to, in a cost effective and technically practicable manner—
 (i)achieve a substantial improvement in water quality; (ii)achieve a rate of soil erosion no greater than the soil loss tolerance level, as determined by the Natural Resources Conservation Service;
 (iii)prevent ephemeral gully erosion; and (iv)establish and maintain a minimum of 50 feet of perennial vegetation between covered cropland and intermittent or perennial waterways; and; and
 (C)by adding at the end the following:  (C)are based on the most recent and technically accurate soil erosion prediction models to determine if soil erosion by wind and water exceed the Soil Loss Tolerance Level on covered cropland subject to subtitle B.;
 (3)in paragraph (6), by striking highly erodible and inserting covered; (4)by amending paragraph (7)(A)(ii) to read as follows:
						
 (ii)before such action, such land was wetland.; (5)in paragraph (9), by striking Any highly erodible land on which an agricultural commodity is produced after December 23, 1985, and that is not exempt under section 1212, shall be considered as part of the field in which the land was included on December 23, 1985, unless the owner and Secretary agree to modification of the boundaries of the field to carry out this title.; and
 (6)by adding at the end the following:  (28)Covered croplandThe term covered cropland means cropland, as defined in section 718.2 of title 7, Code of Federal Regulations, that is planted to a row crop..
					202.Covered cropland program ineligibility
 (a)In generalSection 1211 of the Food Security Act of 1985 (16 U.S.C. 3811) is amended— (1)in subsection (a)—
 (A)in the matter preceding paragraph (1), by striking a field on which highly erodible land and all that follows through shall be ineligible for and inserting covered cropland shall be ineligible for; (B)in paragraph (1)(A)—
 (i)by inserting or income after any type of price; and (ii)by inserting , including a payment made under section 1116 or 1117 of the Agricultural Act of 2014 before the semicolon at the end; and
 (C)in paragraph (1)(D), by striking excessive erosion of highly erodible land and inserting substantial erosion or degradation of water quality; and (2)in the heading of subsection (b), by striking Highly Erodible Land and inserting Compliance Determination.
 (b)Conforming amendmentSubtitle B of title XII of the Food Security Act of 1985 (16 U.S.C. 3811 et seq.) is amended in the heading by striking Highly Erodible Land and inserting Covered Cropland.
 203.ExemptionsSection 1212 of the Food Security Act of 1985 (16 U.S.C. 3812) is amended— (1)by amending subsection (a) to read as follows:
						
							(a)Eligibility based on compliance with conservation plan
 (1)In generalIf, as of January 1, 2023, or 2 years after the Natural Resources Conservation Service has completed a conservation plan for the farm, whichever is later, a person is actively applying the approved conservation plan, such person shall have until January 1, 2028, to comply with the plan without being subject to program ineligibility.
								
									(2)
									Minimization of documentation
 In carrying out this subsection, the Secretary, Natural Resources Conservation Service, and local soil conservation districts shall minimize the quantity of documentation a person must submit to comply with this paragraph.
 (3)ExpirationOn the expiration of a contract entered into under subchapter B of chapter 1 of subtitle D, the provisions of this subtitle shall apply to the acreage that was the subject of such contract.;
 (2)by striking subsections (b), (c), and (d); (3)by redesignating subsections (e), (f), (g), and (h) as subsections (b), (c), (d), and (e), respectively; and
 (4)in subsection (c), as so redesignated, by amending paragraph (4)(A)(i) to read as follows:  (i)a person has failed to comply with section 1211, and has acted in good faith and without an intent to violate section 1211; or.
 204.Development and implementation of conservation plans and conservation systemsSection 1213 of the Food Security Act of 1985 (16 U.S.C. 3812a) is amended— (1)in subsection (a)—
 (A)in paragraph (1), by striking and economically; and (B)in paragraph (4), by striking undue and inserting serious;
 (2)by striking subsection (b) and redesignating subsections (c), (d), (e), and (f) as subsections (b), (c), (d), and (e), respectively;
 (3)in subsection (c) (as redesignated by paragraph (2))— (A)in paragraph (2)—
 (i)by striking If a person makes a certification under paragraph (1), the Secretary shall not be required to and inserting The Secretary shall annually; and (ii)by inserting on not less than 5 percent of the covered cropland subject to this subtitle after being applied; and
 (B)in paragraph (3), by striking the last sentence and inserting The Secretary may revise the person’s conservation plan if the Secretary determines the conservation plan is not meeting the standards in section 1201(a)(4).; and
 (4)by amending subsection (d) (as redesignated by paragraph (2)) to read as follows:  (d)Technical assistanceThe Secretary shall—
 (1)provide technical assistance to a person throughout the development, revision, and application of the conservation plan and any conservation system of the person; and
 (2)make available annually an amount equal to 0.02 percent of the funding otherwise provided for programs specified in section 1211(a), not to exceed $350 million, to provide technical assistance, conduct status reviews and other tasks required to fully implement the provisions of this subtitle.. 
 205.Wetland program ineligibilitySection 1221 of the Food Security Act of 1985 (16 U.S.C. 3821) is amended— (1)in subsection (b)(1), by inserting , including payments made under section 1116 or 1117 of the Agricultural Act of 2014 before the period at the end; and
 (2)in subsection (c)— (A)by amending paragraph (2)(B) to read as follows:
							
 (B)New conversionsIn the case of a wetland that the Secretary determines was converted after the date of enactment of the Agricultural Act of 2014, the person shall be ineligible to receive crop insurance premium subsidies in subsequent reinsurance years unless the Secretary determines that an exemption pursuant to section 1222 applies.;
 (B)in paragraph (3), by striking subparagraph (E); and (C)in paragraph (4), by inserting at the end the following:
							
 (D)FundingThe Secretary shall make available annually an amount equal to 0.01 percent of the funding otherwise made available for programs specified in 1221(b), not to exceed $200 million, to provide technical assistance, conduct status reviews and carry out other tasks needed to fully implement the provisions of this subtitle.
 (E)Status reviewsThe Secretary shall annually carry out a review of the status of compliance of the person with the conservation plan under which the conservation system is being applied on no less than 5 percent of the covered cropland subject to this subtitle..
 206.Delineation of wetlands; exemptionsSection 1222 of the Food Security Act of 1985 (16 U.S.C. 3822) is amended in subsection (f)(2)— (1)by striking subparagraphs (D) and (E); and
 (2)by redesignating subparagraphs (F) and (G) as subparagraphs (D) and (E), respectively. BEnhancing Environmental Quality Incentives 211.PurposesSection 1240 of the Food Security Act of 1985 (16 U.S.C. 3839aa) is amended to read as follows:
					
 1240.PurposesThe purpose of the environmental quality incentives program established by this chapter is to assist producers in implementing conservation systems, practices, and activities on their operations in order to—
 (1)improve water quality, with special emphasis on reducing nutrient pollution and protecting sources of drinking water;
 (2)avoid, to the maximum extent practicable, the need for resource and regulatory programs by assisting producers in protecting soil, water, air, and related natural resources and meeting environmental quality criteria established by Federal, State, tribal, and local agencies;
 (3)conserve ground and surface water to sustain or improve in-stream flows; (4)enhance the quality of soil fertility and health;
 (5)control invasive species; (6)enhance critical aquatic and terrestrial wildlife habitat for at-risk species;
 (7)reduce the amount and toxicity of pesticides and other agricultural chemicals found on food and in water or the air;
 (8)reduce the nontherapeutic use of medically important antibiotics in food-producing animals in order to preserve the effectiveness of antibiotics used in the treatment of human and animal disease;
 (9)help producers adapt to a changing and unpredictable climate and increase resiliency to climate change impacts, including rising temperatures and extreme weather events, while reducing greenhouse gas emissions; and
 (10)address additional priority resource concerns, as determined by the Secretary.. 212.Definitions (a)Organic system planSection 1240A of the Food Security Act of 1985 (16 U.S.C. 3839aa–1) is amended by striking paragraph (2) and redesignating paragraphs (3) through (5) as paragraphs (2) through (4), respectively.
 (b)PracticeSection 1240A of the Food Security Act of 1985 (16 U.S.C. 3839aa–1) is further amended in paragraph (3)(B) (as redesignated by subsection (a))—
 (1)in clause (i), by striking ; and and inserting a semicolon; (2)by redesignating clause (ii) as clause (iii); and
 (3)by inserting after clause (i) the following new clause:  (ii)comprehensive conservation planning; and.
						213.Establishment and administration
 (a)EstablishmentSection 1240B(a) of the Food Security Act of 1985 (16 U.S.C. 3839aa–2(a)) is amended by striking 2002 through 2015 and inserting 2019 through 2023. (b)TermSection 1240B(b)(2) of the Food Security Act of 1985 (16 U.S.C. 3839aa–2(b)(2)(B)) is amended by striking 10 years and inserting 5 years.
 (c)PrioritySection 1240B(c) of the Food Security Act of 1985 (16 U.S.C. 3839aa–2(c)) is amended to read as follows:
						
 (c)PriorityIf the Secretary determines that the environmental values of two or more applications for payments are comparable, the Secretary shall assign a higher priority to a program application which will achieve the environment and conservation values using practices and systems the assessed cost of which is lower..
					(d)Payments
 (1)Limitation on substantial and primary benefitsSection 1240B(d) of the Food Security Act of 1985 (16 U.S.C. 3839aa–2(d)) is amended— (A)in paragraph (2)—
 (i)in subparagraph (B), by striking or at the end; (ii)in subparagraph (C)(ii), by striking the period at the end and inserting ; or; and
 (iii)by adding at the end the following:  (D)50 percent of the cost of a practice that substantially benefits the producer, as determined by the Secretary.; and
 (B)by adding at the end the following:  (7)Primary benefit to producerA producer shall not be eligible for payments for a practice on eligible land under the program that primarily benefits the producer, as determined by the Secretary..
 (2)Increased payments for certain practicesSection 1240B(d)(3) of the Food Security Act of 1985 (16 U.S.C. 3839aa–2(d)(3)) is amended to read as follows:
							
 (3)Increased payments for certain practicesThe Secretary shall provide supplemental payments and enhanced technical assistance to producers implementing land management and vegetative practices at a level that, as determined by the Secretary, results in highly cost-effective treatment of priority resource concerns, including—
 (A)residue and tillage management; (B)contour farming;
 (C)cover cropping; (D)integrated pest management;
 (E)nutrient management; (F)stream corridor improvement;
 (G)invasive plant species control; (H)contour buffer strips;
 (I)riparian herbaceous and forest buffers; (J)filterstrips;
 (K)stream habitat improvement and management; (L)grassed waterways;
 (M)wetland restoration and enhancement; (N)pollinator habitat; or
 (O)conservation crop rotation.. (3)Limitation on payments for certain practicesSection 1240B(d) of the Food Security Act of 1985 (16 U.S.C. 3839aa–2(d)) is further amended by adding at the end the following new paragraph:
							
 (8)Limitation on payments for certain practicesA producer who owns or operates a large confined animal feeding operation (as defined by the Secretary) shall not be eligible for payments under this chapter to construct an animal waste management facility or any associated waste transport or transfer device..
 (e)Allocation of fundingSection 1240B(f) of the Food Security Act of 1985 (16 U.S.C. 3839aa–2(f)) is amended to read as follows:
						
 (f)Allocation of fundingOf the funds made available for payments for each of fiscal years 2019 through 2023— (1)not less than 10 percent shall be targeted at practices relating to improvement of fish and wildlife habitat; and
 (2)not less than 5 percent shall be provided to producers who participate in an independent animal welfare certification program, as defined in section 801 of the Food and Farm Act.
								.
					(f)Water conservation or irrigation efficiency practice
 (1)Availability of paymentsSection 1240B(h)(1) of the Food Security Act of 1985 (16 U.S.C. 3839aa–2(h)(1)) is amended to read as follows:
							
 (1)Availability of paymentsThe Secretary may provide payments under this subsection to a producer for a water conservation or irrigation practice that promotes ground and surface water conservation on the agricultural operation of the producer by—
 (A)improvements to irrigation systems; (B)enhancement of irrigation efficiencies;
 (C)conversion of the agricultural operation to— (i)the production of less water-intensive agricultural commodities; or
 (ii)dryland farming; (D)improvement of the storage of water through measures such as water banking and groundwater recharge;
 (E)enhancement of fish and wildlife habitat associated with irrigation systems, including pivot corners and areas with irregular boundaries; or
 (F)establishment of other measures, as determined by the Secretary, that improve groundwater and surface water conservation in agricultural operations..
 (2)PrioritySection 1240B(h)(2) of the Food Security Act of 1985 (16 U.S.C. 3839aa–2(h)(2)) is amended— (A)in subparagraph (A), by striking ; or and inserting ; and; and
 (B)by amending subparagraph (B) to read as follows:  (B)any associated water savings remain in the original source of such water for the useful life of the practice..
 (3)Duty of producersSection 1240B(h) of the Food Security Act of 1985 (16 U.S.C. 3839aa–2(h)) is amended by adding at the end the following new paragraph:
							
 (3)Duty of producersThe Secretary may not provide payments to a producer for a water conservation or irrigation practice under this chapter unless the producer agrees not to use any associated water savings to bring new land, other than incidental land needed for efficient operations, under irrigated production, except where the producer is participating in a watershed-wide project that will effectively conserve water, as determined by the Secretary..
						(g)Payments for conservation practices related to organic production
 (1)Payments authorizedSection 1240B(i)(1) of the Food Security Act of 1985 (16 U.S.C. 3839aa–2(i)(1)) is amended by striking subsection and inserting chapter.
 (2)Eligibility requirementsSection 1240B(i)(2) of the Food Security Act of 1985 (16 U.S.C. 3839aa–2(i)(2)) is amended to read as follows:
							
 (2)Eligibility requirementsAs a condition for receiving payments under this subsection, a producer shall agree to develop and implement conservation practices for certified organic production that are consistent with the regulations promulgated under the Organic Foods Production Act of 1990 (7 U.S.C. 6501 et seq.) and the purposes of this chapter..
 (3)Payment limitations; coordination with organic certification; planningSection 1240B(i) of the Food Security Act of 1985 (16 U.S.C. 3839aa–2(i)) is amended— (A)by striking paragraph (3) and redesignating paragraphs (4) and (5) as paragraphs (5) and (6), respectively; and
 (B)by inserting after paragraph (2) the following new paragraphs:  (3)Coordination with organic certificationThe Secretary shall establish a transparent means by which producers may initiate organic certification under the Organic Foods Production Act of 1990 (7 U.S.C. 6501 et seq.) while participating in a contract under this chapter.
									(4)Planning
 (A)In generalThe Secretary shall provide planning assistance to producers transitioning to certified organic production consistent with the requirements of the Organic Foods Production Act of 1990 (7 U.S.C. 6501 et seq.) and the purposes of this chapter.
 (B)Avoidance of duplicationThe Secretary shall, to the maximum extent practicable, eliminate duplication of planning activities for a producer participating in a contract under this chapter and initiating or maintaining organic certification consistent with the Organic Foods Production Act of 1990 (7 U.S.C. 6501 et seq.)..
 (h)Payments for conservation practices related to antibiotic useSection 1240B of the Food Security Act of 1985 (16 U.S.C. 3839aa–2) is amended by adding at the end the following new subsection:
						
							(j)Payments for conservation practices related to antibiotic use
 (1)Payments authorizedThe Secretary shall provide payments under this chapter to livestock producers for three years, to assist in a transition to modified animal management and production systems, for practices leading to the reduction in the need for antibiotics, including modification of systems and spaces to—
 (A)improve sanitation; (B)improve ventilation; or
 (C)support the implementation of improved animal management techniques at the operation. (2)Duty of producerThe Secretary shall not make payments under this chapter for practices related to antibiotic use unless the producer agrees to provide information to the Secretary documenting the resulting reduction in antibiotic use in the operation of the producer..
 (i)Payments for conservation practices related to pasture-Based production systemsSection 1240B of the Food Security Act of 1985 (16 U.S.C. 3839aa–2), as amended by subsection (h), is further amended by adding at the end the following new subsection:
						
							(k)Payments for conservation practices related to pasture-Based production systems
 (1)Payments authorizedThe Secretary shall provide payments under this subsection for conservation practices, on some or all of the operations of a producer, related—
 (A)to pasture-based, production systems; or (B)to the transition to pasture-based production systems managed under an approved prescribed grazing plan in which animals are regularly and systematically moved to fresh pasture in such a way as to—
 (i)maximize the quantity and quality of forage growth; (ii)maximize the quality of soil fertility and tilth;
 (iii)improve manure distribution and nutrient cycling; (iv)increase the sequestration of carbon dioxide;
 (v)improve the quality and quantity of cover for wildlife and pollinators; (vi)provide permanent cover to protect the soil from erosion; and
 (vii)improve water quality and infiltration. (2)Eligibility requirementsAs a condition for receiving payments under this subsection, a producer shall agree to implement at least 3 practices and either—
 (A)develops and carries out a grazing management plan that includes intensive management rotational grazing; or
 (B)develops and implements conservation practices that are consistent with intensive rotational grazing practices for pasture-based systems.
 (3)Payment prioritiesIn determining the amount and rate of payments under paragraph (2)(B), the Secretary may accord great significance to practices that—
 (A)improve the quality of soil fertility and tilth; (B)protect water quality;
 (C)increase the sequestration of carbon dioxide; (D)accelerate water infiltration; and
 (E)and expand pollinator habitat and protection.. (j)Comprehensive conservation planningSection 1240B of the Food Security Act of 1985 (16 U.S.C. 3839aa–2), as amended by subsection (i), is further amended by adding at the end the following new subsection:
						
 (l)Comprehensive conservation planningThe Secretary shall provide technical and financial assistance to producers under the program to develop a comprehensive conservation plan for the agricultural operation of the producer..
					214.Evaluation of applications
 (a)Evaluation criteriaSection 1240C(a) of the Food Security Act of 1985 (16 U.S.C. 3839aa–3(a)) is amended by striking national, State, and local conservation priorities and inserting priority resource concerns identified under subsection (d). (b)Prioritization of applicationsSection 1240C(b) of the Food Security Act of 1985 (16 U.S.C. 3839aa–3(b)) is amended—
 (1)in paragraph (1), by striking achieving the anticipated conservation benefits of the project and inserting addressing priority resource concerns identified under subsection (d); and (2)in paragraph (2), by striking designated resource concern or resource concerns and inserting priority resource concerns identified under subsection (d), including, in the case of applications from nutrient-impacted watersheds, the degree to which nutrient loadings would be reduced as a result of the proposed project.
 (c)Grouping of applicationsSection 1240C(c) of the Food Security Act of 1985 (16 U.S.C. 3839aa–3(c)) is amended by striking for evaluation purposes or otherwise evaluate applications relative to other applications for similar farming operations and inserting proposing to address the same priority resource concerns for evaluation purposes.
 (d)Priority resource concernsSection 1240C of the Food Security Act of 1985 (16 U.S.C. 3839aa–3) is amended by adding at the end the following new subsection:
						
 (d)Priority resource concernsFor the purposes of this section, the Secretary shall identify priority resource concerns in a particular watershed or other appropriate region or area within a State..
 215.Environmental quality incentives program planSection 1240E(a) of the Food Security Act of 1985 (16 U.S.C. 3839aa–5(a)) is amended to read as follows:
					
 (a)Plan of operationsTo be eligible to receive payments under the program, a producer shall submit to the Secretary for approval a plan of operations that—
 (1)specifies the priority resource concerns to be addressed; (2)specifies the type, number, and sequencing of conservation systems, practices, or activities to be implemented to address the priority resource concerns;
 (3)includes such terms and conditions as the Secretary considers necessary to carry out the program, including a description of the purposes to be met by the implementation of the plan and a statement of how the plan will achieve or take significant steps toward achieving the relevant resource management system quality criteria, as determined by the Secretary;
 (4)in the case of a confined livestock feeding operation, provides for development and implementation of a comprehensive nutrient management plan, if applicable;
 (5)in the case of a producer located within a nutrient-impacted watershed, identifies methods by which the producer will limit nutrient loss; and
 (6)in the case of forest land, is consistent with the provisions of a forest management plan that is approved by the Secretary, which may include—
 (A)a forest stewardship plan described in section 5 of the Cooperative Forestry Assistance Act of 1978 (16 U.S.C. 2103a);
 (B)another practice plan approved by the State forester; or (C)another plan determined appropriate by the Secretary..
 216.Duties of the SecretarySection 1240F(2) of the Food Security Act of 1985 (16 U.S.C. 3839aa–6(2)) is amended by striking information and inserting technical assistance, information,. 217.Limitation on paymentsSection 1240G of the Food Security Act of 1985 (16 U.S.C. 3839aa–7) is amended to read as follows:
					
						1240G.Limitation on payments
 (a)Limitation on total paymentsSubject to subsection (b), a person or legal entity may not receive, directly or indirectly, cost-share or incentive payments under this chapter, in the aggregate, for all contracts entered into under this chapter by the person or entity (excluding funding arrangements with Indian tribes under this chapter), regardless of the number of contracts entered into under this chapter by the person or entity, that—
 (1)during any fiscal year exceed $30,000; and (2)during any five-year period exceed $150,000.
 (b)Waiver authorityIn the case of contracts under this chapter for projects of special environmental significance, as determined by the Secretary, the Secretary may waive the limitation otherwise applicable under subsection (a)(1).
 (c)Prevention of duplicationThe Secretary shall not approve a contract or provide payments to any individual for a practice that has already been paid for as part of a previously approved and completed contract for any particular parcel of land..
				CReforming the Conservation Stewardship Program 
 221.DefinitionsSection 1238D of the Food Security Act of 1985 (16 U.S.C. 3838d) is amended— (1)in paragraph (2)(B)—
 (A)by redesignating clause (ii) as clause (iii); (B)by striking clause (i) and inserting the following:
							
 (i)vegetative measures, and land management measures, including integrated pest, nutrient, crop residue, crop rotation, and managed rotational grazing management measures, as determined by the Secretary;
 (ii)structural measures that are integrated with and essential to the successful implementation of such vegetative and land management measures; and; and 
 (C)in clause (iii), as so redesignated by subparagraph (A), by inserting designated before priority; (2)in paragraph (3)—
 (A)in subparagraph (A), by inserting designated before priority; and (B)in subparagraph (D), by striking new and existing conservation activities and inserting conservation activities needed to comprehensively address the designated priority resource concerns;
 (3)by amending paragraph (5) to read as follows:  (5)Priority resource concernThe term priority resource concern means the cause of a specific impairment that—
 (A)threatens— (i)public health or quality of life through degradation of air or water quality; or
 (ii)natural resources, including soil, fish, and wildlife; and (B)is identified at the national, State, or local level as a priority for a particular area of a State.;
 (4)by redesignating paragraphs (6) and (7) as paragraphs (7) and (8), respectively; (5)by inserting after paragraph (5) the following:
						
 (6)Designated priority resource concernThe term designated priority resource concern means 1 to 5 priority resource concerns identified by the Secretary that must be addressed by the program within a local watershed or specific natural resource boundary.; and 
 (6)by amending paragraph (8), as redesignated by paragraph (4), to read as follows:  (8)Stewardship thresholdThe term stewardship threshold means the conservation activities, as determined by the Secretary, to comprehensively address a priority resource concern using—
 (A)conservation measurement tools; (B)the resource management system quality criteria for the particular priority resource concerns;
 (C)data from past and current program enrollments; and (D)other similar means to measure improvement and conservation of the priority resource concern..
 222.Conservation stewardship programSection 1238E of the Food Security Act of 1985 (16 U.S.C. 3838e) is amended— (1)in subsection (a)—
 (A)by striking fiscal years 2014 through 2018 and inserting fiscal years 2019 through 2023; (B)by striking to address priority and inserting to comprehensively address designated priority; and
 (C)by striking comprehensive manner— and all that follows through managing existing conservation activities and inserting comprehensive manner; and (2)in subsection (b)(2), in the matter preceding subparagraph (A), by striking the date of enactment of the Agricultural Act of 2014 and inserting October 1, 2018.
 223.Stewardship contractsSection 1238F of the Food Security Act of 1985 (16 U.S.C. 3838f) is amended— (1)by amending subsection (a) to read as follows:
						
 (a)Submission of contract offersTo be eligible to participate in the conservation stewardship program, a producer shall submit to the Secretary a contract offer for the agricultural operation that demonstrates to the satisfaction of the Secretary that the producer will meet or exceed the stewardship threshold for one or more designated priority resource concerns by the end of the contract period.;
 (2)by amending subsection (b) to read as follows:  (b)Evaluation of contract offers (1)Ranking of applicationsIn evaluating contract offers submitted under subsection (a), the Secretary shall rank applications based on—
 (A)the level of conservation treatment on all applicable designated priority resource concerns at the time of application;
 (B)the number of designated priority resource concerns that meet or exceed the stewardship threshold at the end of the contract period;
 (C)the degree to which the proposed conservation activities effectively, efficiently, and comprehensively address the designated priority resource concerns;
 (D)the extent to which the contract offer will meet or exceed the stewardship threshold for one or more designated priority resource concerns at a lower cost relative to other similarly beneficial contract offers; and
 (E)the extent to which priority resource concerns will be addressed when transitioning from the conservation reserve program to agricultural production.
 (2)ProhibitionThe Secretary may not assign a higher priority to any application because the applicant is willing to accept a lower payment than the applicant would otherwise be eligible to receive.
 (3)Additional criteriaThe Secretary may develop and use such additional criteria that the Secretary determines are necessary to ensure that designated priority resource concerns are effectively and efficiently treated to meet or exceed the stewardship threshold.;
 (3)by amending subsection (c) to read as follows:  (c)Entering into contracts (1)In generalAfter a determination that a producer is eligible for the program under subsection (a), and a determination that the contract offer ranks sufficiently high under the evaluation criteria under subsection (b), the Secretary shall enter into a conservation stewardship contract with the producer to enroll the eligible land to be covered by the contract.
 (2)Financial obligationConsistent with section 1238G(c)(4), a contract entered into under paragraph (1) shall not create an obligation for financial assistance until the first October 1 after the contract is entered into.;
 (4)in subsection (d)— (A)in paragraph (1), by striking 5 years and inserting 10 years; and
 (B)in paragraph (2)(B)(i), by inserting that comprehensively address a designated priority resource concern after conservation activities; and (5)in subsection (e)—
 (A)in the matter preceding paragraph (1), by striking 5-year and inserting 10-year; and (B)by amending paragraph (3) to read as follows:
							
 (3)has met or exceeded, or agrees to meet or exceed, the stewardship threshold of all designated priority resource concerns identified for the region or area in which the land that is subject to the contract is located..
 224.Duties of the SecretarySection 1238G of the Food Security Act of 1985 (16 U.S.C. 3838g) is amended to read as follows:  1238G.Duties of the Secretary (a)In generalTo achieve the conservation goals of a contract under the conservation stewardship program, the Secretary shall—
 (1)make the program available to eligible producers on a continuous enrollment basis with one or more ranking periods, of which shall occur in the first quarter of each fiscal year;
 (2)identify not more than 5 designated priority resource concerns in a particular watershed or other appropriate region or area within a State;
 (3)for any region or area that includes any part of a nutrient-impacted watershed (as determined by the Secretary), ensure that one of the priority resource concerns identified under paragraph (2) is water pollution caused by excess nutrient loads;
 (4)develop reliable conservation measurement tools for purposes of carrying out the program; and (5)ensure that conservation measurement tools are transparent and available to producers by—
 (A)making interactive, user-friendly conservation measurement tools publically available online; (B)making conservation activity natural resource and environmental benefit scores available in an easy to understand format for study both before and during application; and
 (C)taking other steps, as determined by the Secretary. (b)Allocation to statesThe Secretary shall allocate acres to States for enrollment, based on each State’s proportion of eligible land to the total acreage of eligible land in all States as follows:
 (1)Source water protectionAt least 20 percent of the funds made available for financial and technical assistance under the program shall be for contracts addressing designated priority resource concerns related to enhancing the quality and quantity of source water (as that term is used in the Safe Drinking Water Act).
 (2)Pest managementAt least 20 percent of the funds made available for financial and technical assistance under the program shall be for contracts addressing designated priority resource concerns related to reducing the need for pesticides in agricultural production including organic farming systems and intensive integrated pest management.
 (3)Soil conservationAt least 20 percent of the funds made available for financial and technical assistance under the program shall be for contracts addressing designated priority resource concerns related to reducing soil erosion and improving soil fertility and tilth.
								(c)Conservation stewardship payments
 (1)Availability of paymentsThe Secretary shall provide annual payments under the program to compensate the producer for— (A)installing and adopting additional conservation activities that will meet or exceed the stewardship threshold for a designated priority resource concern; and
 (B)improving, maintaining, and managing conservation activities in place on the agricultural operation of the producer at the time the contract offer is accepted by the Secretary.
 (2)Payment amountThe amount of the annual payment shall be determined by the Secretary and based, to the maximum extent practicable, on the following factors:
 (A)Costs incurred by the producer associated with planning, design, materials, installation, labor, management, maintenance, or training.
 (B)Income forgone by the producer. (C)Expected conservation benefits, based to the maximum extent possible on conservation measurement tools.
 (D)The extent to which designated priority resource concerns will be addressed through the installation and adoption of conservation activities on the agricultural operation.
 (E)The level of stewardship in place at the time of application and maintained over the term of the contract.
 (F)The degree to which the conservation activities will be integrated across the entire agricultural operation for all designated priority resource concerns over the term of the contract.
 (G)Such other factors as are determined appropriate by the Secretary. (3)ExclusionsA payment to a producer under this subsection shall not be provided for—
 (A)the design, construction, or maintenance of animal waste storage or treatment facilities or associated waste transport or transfer devices for animal feeding operations; or
 (B)conservation activities for which there is no cost incurred or income forgone to the producer. (4)Delivery of paymentsIn making payments under this subsection, the Secretary shall, to the extent practicable—
 (A)prorate conservation performance over the term of the contract so as to accommodate, to the extent practicable, producers earning equal annual payments in each fiscal year; and
 (B)make such payments as soon as practicable after October 1 of each fiscal year for activities carried out in the previous fiscal year.
 (5)Minimum paymentIf a contract requires a comprehensive conservation plan the implementation of which will, by the end of the contract term, meet or exceed the stewardship threshold for all designated priority resource concerns, the minimum payment shall be not less than $3,000.
								(d)Supplemental payments for resource-Conserving crop rotations, managed intensive rotational grazing,
			 and transition to organic crop or livestock systems
 (1)Availability of paymentsThe Secretary shall provide additional payments to producers that, in participating in the program, agree to—
 (A)improve, maintain, and manage or adopt and maintain— (i)resource-conserving crop rotations to achieve beneficial crop rotations as appropriate for the eligible land of the producers; or
 (ii)managed intensive rotational grazing; or (B)transition to organic crop or livestock systems.
 (2)Beneficial crop rotationsThe Secretary shall determine whether a resource-conserving crop rotation is a beneficial crop rotation eligible for additional payments under paragraph (1) based on whether the resource-conserving crop rotation is designed to address designated priority resource concerns while providing production benefits.
 (3)EligibilityTo be eligible to receive a payment described in paragraph (1), a producer shall agree to adopt and maintain beneficial resource-conserving crop rotations for the term of the contract.
 (4)Resource-conserving crop rotationIn this subsection, the term resource-conserving crop rotation means a crop rotation that— (A)includes at least 1 resource conserving crop (as defined by the Secretary);
 (B)reduces erosion; (C)prevents pollution of surface water or groundwater;
 (D)improves soil fertility and tilth; (E)interrupts pest cycles; and
 (F)in applicable areas, reduces depletion of soil moisture or otherwise reduces the need for irrigation.
 (5)Managed intensive rotational grazingIn this subsection, the term managed intensive rotational grazing means a system in which animals are regularly and systematically moved to fresh pasture in such a way as to—
 (A)maximize the quantity and quality of forage growth; (B)improve manure distribution and nutrient cycling;
 (C)increase carbon sequestration from greater forage harvest; (D)improve the quantity and quality of cover for wildlife;
 (E)provide permanent cover to protect the soil from erosion; and (F)improve water quality.
 (6)Transition to organic crop or livestock systemsIn this subsection, the term transition to organic crop or livestock systems means adoption of conservation activities for certified organic production on land or for herds not previously certified organic that meet all the requirements of the program and that are consistent with the regulations promulgated under the Organic Foods Production Act of 1990 (7 U.S.C. 6501 et seq.).
 (e)Payment limitationA person or legal entity may not receive, directly or indirectly, payments under the program that, in the aggregate, exceed $200,000 under all contracts entered into during any 5-year period, excluding funding arrangements with Indian tribes, regardless of the number of contracts entered into under the program by the person or legal entity.
 (f)Specialty crop and organic producersThe Secretary shall ensure that outreach and technical assistance are available, and program specifications are appropriate to enable specialty crop and organic producers to participate in the program.
 (g)Coordination with organic certificationThe Secretary shall establish a transparent means by which producers may initiate organic certification under the Organic Foods Production Act of 1990 (7 U.S.C. 6501 et seq.) while participating in a contract under the program.
 (h)RegulationsThe Secretary shall promulgate regulations that— (1)prescribe such other rules as the Secretary determines to be necessary to ensure a fair and reasonable application of the limitations established under subsection (f); and
 (2)otherwise enable the Secretary to carry out the program. (i)DataThe Secretary shall maintain detailed and segmented data on contracts and payments under the program to allow, at a minimum, with respect to each contract—
 (1)quantification of the type and extent of conservation activities for which payments were made; (2)quantification of the amount of payments made for—
 (A)the installation and adoption of additional conservation activities and improvements to conservation activities in place on the operation of a producer at the time the conservation stewardship offer is accepted by the Secretary; and
 (B)the maintenance of existing conservation activities; and (3)identification of the watershed and county in which the agricultural operation receiving payments is located.
								(j)Payments for conservation activities related to organic production
 (1)In generalThe Secretary shall provide payments for conservation activities related to organic production. (2)Eligibility requirementsAs a condition for receiving payments under the program, a producer shall agree to develop and implement conservation activities for certified organic production that are consistent with the regulations promulgated under the Organic Foods Production Act of 1990 (7 U.S.C. 6501 et seq.) and the purposes of the program.
								(3)Planning
 (A)In generalThe Secretary shall provide planning assistance to producers transitioning to certified organic production consistent with the requirements of the Organic Foods Production Act of 1990 (7 U.S.C. 6501 et seq.) and the purposes of this subchapter.
 (B)Avoidance of duplicationThe Secretary shall, to the maximum extent practicable, eliminate duplication of planning activities for a producer participating in a contract under this subchapter and initiating or maintaining organic certification consistent with the Organic Foods Production Act of 1990 (7 U.S.C. 6501 et seq.)..
				DBuilding on the Regional Conservation Partnership 
				231.Improvements to the regional conservation partnership program
 (a)Program purposesSection 1271(b) of the Food Security Act of 1985 (16 U.S.C. 3871(b)) is amended— (1)in paragraph (1), by striking use covered programs to; and
 (2)by striking paragraph (3) and inserting the following new paragraphs:  (3)To encourage eligible partners to cooperate with producers in implementing projects that enhance and protect the health and quality of life of individuals in the United States by—
 (A)enhancing and protecting the quality and quantity of source water (as that term is used in the Safe Drinking Water Act (42 U.S.C. 300f et seq.));
 (B)reducing the use of antibiotics and pesticides in crop and livestock production; (C)enhancing opportunities for natural-resource-based recreation by improving water quality and fish and wildlife habitat; and
 (D)addressing other opportunities to improve public health and quality of life, as determined by the Secretary.
 (4)To avoid, to the maximum extent practicable, the need for statutory and regulatory programs related to the conservation of natural resources by assisting producers in protecting soil, water, air, and related natural resources and in meeting environmental quality criteria established by Federal, State, tribal, and local governmental agencies..
 (b)DefinitionsSection 1271A of the Food Security Act of 1985 (16 U.S.C. 3871a) is amended— (1)by striking paragraph (1);
 (2)in paragraph (2), by striking subparagraph (A) and inserting the following new subparagraph:  (A)Water quality restoration or enhancement projects relating to the quality of surface water and groundwater used to supply drinking water by community water systems and domestic wells, including projects that—
 (i)improve the management of crops and livestock production systems to avoid or control runoff and leaching of farm chemicals and manure;
 (ii)change (including through diversifying) the agricultural practices, including crop rotations; and (iii)trap or capture pollutants before the pollutants enter surface water or ground water.; and
 (3)by redesignating paragraphs (2) through (6) as paragraphs (1) through (5), respectively. (c)Program agreementsSection 1271B of the Food Security Act of 1985 (16 U.S.C. 3871b) is amended—
 (1)in subsection (b), by striking a period not to exceed and all that follows through the period at the end and inserting a period of at least 10 years, but shall not exceed 15 years.; (2)in subsection (c)(1)—
 (A)by redesignating subparagraphs (A) through (F) as subparagraphs (B) through (G); (B)by inserting before subparagraph (B) (as so redesignated) the following new subparagraph:
								
 (A)complete natural resource and watershed assessments to effectively support planning and implementation of the proposed project that is the subject of the agreement;; and
 (C)in subparagraph (F) (as redesignated by subparagraph (A)), by inserting monitor results and before conduct; and (3)in subsection (d)—
 (A)in paragraph (3), in subparagraph (C), by striking , including the covered programs to be used and estimated funding needed from the Secretary; and (B)in paragraph (4)—
 (i)in subparagraph (E), by striking or; (ii)in subparagraph (F), by striking the period at the end and inserting ; or; and
 (iii)by adding at the end the following:  (G)enhance the quality of surface water and groundwater used to supply drinking water by community water systems (as defined in the Safe Drinking Water Act) and domestic wells..
 (d)Assistance to producersSection 1271C of the Food Security Act of 1985 (16 U.S.C. 3871c) is amended— (1)in subsection (a), by striking assistance to and all that follows through of an eligible partner. and inserting the following: assistance, under the programs under this subtitle, to producers proposing to implement conservation activities that meet the objectives of the partnership agreement entered into under section 1271B.;
 (2)by striking subsection (b) and inserting the following new subsection:  (b)Alternative funding arrangements (1)In generalFor the purposes of providing assistance for land described in subsection (a) and section 1271F, the Secretary may enter into alternative funding arrangements with a multistate water resource agency or authority if—
 (A)the Secretary determines that the goals and objectives of the program will be met by the alternative funding arrangements;
 (B)the agency or authority certifies that the limitations established under this section on agreements with individual producers will not be exceeded; and
 (C)all participating producers meet applicable payment eligibility provisions. (2)ConditionsAs a condition of receiving funding under paragraph (1), the multistate water resource agency or authority shall agree—
 (A)to submit an annual independent audit to the Secretary that describes the use of funds under this paragraph;
 (B)to provide any data necessary for the Secretary to issue a report on the use of funds under this paragraph; and
 (C)not to use any of the funds provided pursuant to paragraph (1) for administration or to provide for administrative costs through contracts with another entity.
 (3)LimitationThe Secretary may enter into not more than 20 alternative funding arrangements under this subsection.; and
 (3)in subsection (c)— (A)in paragraph (1), by striking In accordance with statutory requirements of the covered programs involved, the Secretary and inserting The Secretary; and
 (B)in paragraph (2)— (i)in the matter preceding subparagraph (A), by striking a period of 5 years and inserting a period of at least 10 years, but that does not exceed 15 years;
 (ii)in subparagraph (A), by striking and at the end; (iii)in subparagraph (B), by striking the period at the end and inserting ; and; and
 (iv)by adding at the end the following new subparagraph:  (C)to producers participating in a project involving an activity described in section 1271A(2)(A)..
 (e)FundingSection 1271D of the Food Security Act of 1985 (16 U.S.C. 3871d) is amended— (1)in subsection (a), by striking each of fiscal years 2014 through 2018 and inserting fiscal year 2018 and $500,000,000 for each of fiscal years 2019 through 2023;
 (2)by amending subsection (c) to read as follows:  (c)Resource assessment, outreach, and monitoringOf the funds made available for the program under subsection (a), the Secretary shall allocate 10 percent to eligible partners to share the cost of implementing the duties under section 1271B(c).; and
 (3)in subsection (d), in the matter preceding paragraph (1)— (A)by striking and acres; and
 (B)by striking and reserved for the program under subsection (c). (f)Critical conservation areasSection 1271F(b)(1)(C) of the Food Security Act of 1985 (16 U.S.C. 3871f(b)(1)(C)) is amended by inserting enhancing the quality of surface water and groundwater used to supply drinking water by community water systems (as defined in the Safe Drinking Water Act) and domestic wells, after sediment control,.
 (g)Effective dateThe amendments made by this section shall apply with respect to partnership agreements entered into on or after October 1, 2018.
					EEstablishing Innovative Grants for Conservation and Loans for Structural Improvements
				241.Repeal and reestablishment of EQIP conservation innovation grant program
					(a)Conservation innovation grants and payments
 (1)RepealSection 1240H of the Food Security Act of 1985 (16 U.S.C. 3839aa–8) is repealed. (2)Transitional provisions (A)Effect on existing contractsThe amendment made by this subsection shall not affect the validity or terms of any contract entered into by the Secretary of Agriculture under section 1240H of the Food Security Act of 1985 (16 U.S.C. 3839aa–8) before October 1, 2018, or any payments required to be made in connection with the contract.
 (B)FundingThe Secretary may use funds made available to carry out conservation innovation grants and payments under section 1240S of title XII of the Food Security Act of 1985, as added by subsection (b) of this section, to continue to carry out contracts referred to in subparagraph (A) using the provisions of law and regulation applicable to such contracts as they existed on September 30, 2018.
 (b)Conservation innovation grant programChapter 5 of subtitle D of title XII of the Food Security Act of 1985 (16 U.S.C. 3839bb et seq.) is amended by adding at the end the following new section:
						
							1240S.Conservation innovation grant program
 (a)Competitive grants for innovative conservation approachesThe Secretary shall, for each of fiscal years 2019 through 2023, carry out a conservation innovation grant program to encourage innovation in conservation on private farmland, rangeland, wetlands, grasslands, and forest lands.
 (b)UseThe Secretary shall provide grants under this section to governmental and nongovernmental organizations and persons, on a competitive basis, to carry out projects that—
 (1)develop and test innovative and cost-effective technologies and practices and methods of conservation delivery to address priority resource concerns;
 (2)involve producers who are eligible for payments or technical assistance under this title; (3)leverage Federal funds made available to carry out this section with matching funds provided by State and local governments and private organizations to promote environmental enhancement and protection in conjunction with agricultural production;
 (4)ensure efficient and effective transfer of innovative technologies and approaches demonstrated through projects that receive funding under this subsection, such as market systems for pollution reduction and practices for the storage of carbon in soil;
 (5)provide environmental and resource conservation benefits through increased participation by producers of specialty crops;
 (6)provide payments to producers to implement cost-effective and innovative technologies to address priority resource concerns related to air quality from agricultural operations; or
 (7)provide environmental and resource conservation benefits through increased participation by beginning farmers and ranchers and socially disadvantaged farmers and ranchers.
 (c)Evaluation criteriaThe Secretary shall develop criteria for evaluating applications for competitive grants under this section that will ensure that priority resource concerns are effectively addressed..
 242.Conservation loan and loan guarantee programSubtitle E of title XII of the Food Security Act of 1985 (16 U.S.C. et seq.) is amended by adding at the end the following new section:
					
						1246.Conservation loan and loan guarantee program
 (a)In generalThe Secretary may make or guarantee qualified conservation loans to eligible borrowers under this section.
 (b)DefinitionsIn this section: (1)Qualified conservation loanThe term qualified conservation loan means a loan, the proceeds of which are used to cover the costs to the borrower of carrying out a qualified conservation project.
 (2)Qualified conservation projectThe term qualified conservation project means conservation measures that address provisions of a comprehensive conservation plan of the eligible borrower.
 (3)Conservation loan planThe term conservation loan plan means a plan, approved by the Secretary, that, for a farming or ranching operation, identifies— (A)the conservation activities that will be addressed with loan funds provided under this section, including—
 (i)the installation of conservation structures to address soil, water, and related resources; (ii)the establishment of forest cover for sustained yield timber management, erosion control, or shelterbelt purposes;
 (iii)the installation of water conservation measures; (iv)the installation of waste management systems;
 (v)the establishment or improvement of permanent pasture; or (vi)other purposes consistent with the plan, including the adoption of any other emerging or existing conservation practices, techniques, or technologies approved by the Secretary; and
 (B)how and to what extent the conservation project will support the implementation of a comprehensive conservation plan and improve the conditions of identified priority resource concerns.
									(c)Eligible borrowers
 (1)In generalThe Secretary may make or guarantee qualified conservation loans under this section to— (A)farmers or ranchers engaged primarily and directly in agricultural production in the United States; or
 (B)farm cooperatives, private domestic corporations, partnerships, joint operations, trusts, or limited liability companies that are—
 (i)controlled by farmers or ranchers; and (ii)engaged primarily and directly in agricultural production in the United States.
 (2)Conservation loan planIn order to be eligible to receive a loan or loan guarantee under this section, an entity described in paragraph (1) shall have a conservation loan plan.
 (d)PriorityIn making or guaranteeing qualified conservation loans under this section, the Secretary shall give priority to—
 (1)qualified beginning farmers or ranchers and socially disadvantaged farmers or ranchers; (2)owners or tenants who use the loans to convert to sustainable or organic agricultural production systems;
 (3)producers who use the loans to build conservation structures or establish conservation practices to implement a comprehensive conservation plan;
 (4)projects that will do the most to address priority resource concerns, as specified in a conservation loan plan; and
 (5)projects that are designed to help producers comply with, or avoid the need for, local, State, or Federal regulation.
 (e)Limitations applicable to loan guaranteesThe portion of a qualified conservation loan that the Secretary may guarantee under this section shall be not more than 90 percent of the principal amount of the loan.
							(f)Administrative provisions
 (1)Geographic distributionThe Secretary shall ensure, to the maximum extent practicable, that qualified conservation loans made or guaranteed under this section are distributed across diverse geographic regions, while still prioritizing qualified conservation projects with the greatest conservation or environmental benefit.
 (2)Agency cooperationThe Secretary shall ensure proper cooperation between the Natural Resources Conservation Service, which shall review and approve comprehensive loan plans and provide technical assistance for qualified conservation projects, and the Farm Service Agency, which will approve and issue loans and loan guarantees under this section.
 (3)Interest ratesThe Secretary shall ensure that a loan made under this section is made at or below market rate.. FEnsuring Greenhouse Gas Reporting for Agriculture  251.Greenhouse gas reporting (a)Reporting program (1)In generalNot later than January 1, 2020, the Secretary, in consultation with the Administrator of the Environmental Protection Agency and the Secretary of the Interior, shall establish and implement a program to identify all major source categories of associated emissions and collect data on associated emissions from the production of agricultural commodities and their food products in the United States, including—
 (A)emissions of greenhouse gases from the livestock industry, including from concentrated animal feeding operations, as defined by the Secretary; and
 (B)emissions of greenhouse gases from the production of commodity and specialty crops, including the tilling of soil, and the use of synthetic fertilizer.
 (2)Annual reportNot later than 12 months after the date that the Secretary implements the program described in paragraph (1), and annually thereafter, the Secretary shall issue a report, to be made available to the public and the appropriate committees of Congress, on associated emissions, including—
 (A)identification of all major source categories of associated emissions; (B)the total amount, expressed in tons of carbon dioxide equivalent, of—
 (i)carbon dioxide, methane, and other greenhouse gases emitted through transportation of agriculture products to market within the United States during the preceding calendar year;
 (ii)carbon dioxide, methane, and other greenhouse gases emitted through the rearing, raising, slaughter, and processing of poultry and livestock products in the United States, including those carbon dioxide, methane, and other greenhouse gases emitted by manure management systems;
 (iii)carbon dioxide, methane, and other greenhouse gases emitted by the use of fertilizer in the production of commodity and specialty crops; and
 (iv)carbon dioxide, methane, and other greenhouse gases emitted by the tillage of soil in the production of commodity and specialty crops; and
 (C)identification of all major agricultural practices that can reduce the emission of carbon dioxide, methane, and other greenhouse gases, including—
 (i)the use of cover crops; (ii)the reduction and elimination of soil tillage, the successive planting of different crops on the same land, and other soil management practices;
 (iii)the use of rotational grazing on pasture for livestock; (iv)the use of anaerobic digesters to process organic material;
 (v)the use of buffer crops to reduce soil erosion; and (vi)other practices that can yield significant reductions in the emission of carbon dioxide, methane, and other greenhouse gases by producers of agricultural commodities and their food products.
 (b)DefinitionsFor purposes of this section: (1)Greenhouse gasThe term greenhouse gas has the meaning given such term under section 211(o)(1)(G) of the Clean Air Act, as in effect on the date of the enactment of the Food and Farm Act.
 (2)United StatesThe term United States has the meaning given such term under section 5911(a)(4) of title 5, United States Code, as in effect on the date of the enactment of the Food and Farm Act.
 252.Authorization of appropriationsThere are authorized to be appropriated to carry out this subtitle such sums as may be necessary for each of fiscal years 2019 through 2023.
				GAdministration and Funding 
				261.Commodity credit corporation
 (a)In generalSection 1241(a) of the Food Security Act of 1985 (16 U.S.C. 3841(a)) is amended to read as follows:  (a)Annual fundingFor each of fiscal years 2019 through 2023, the Secretary shall use the funds, facilities, and authorities of the Commodity Credit Corporation to carry out the following programs under this title (including the provision of technical assistance):
 (1)The conservation reserve program under subchapter B of chapter 1 of subtitle D, including, to the maximum extent practicable—
 (A)$20,000,000 for the period of fiscal years 2019 through 2023 to provide payments under section 1234(c); and
 (B)$66,000,000 for the period of fiscal years 2019 through 2023 to carry out section 1235(f) to facilitate the transfer of land subject to contracts from retired or retiring owners and operators to beginning farmers or ranchers and socially disadvantaged farmers or ranchers.
 (2)The agricultural conservation easement program under subtitle H, using, to the maximum extent practicable, $810,000,000 for each of fiscal years 2019 through 2023.
 (3)The conservation security program under subchapter A of chapter 2 of subtitle D, using such sums as are necessary to administer contracts entered into before September 30, 2008.
 (4)The conservation stewardship program under subchapter B of chapter 2 of subtitle D. (5)The environmental quality incentives program under chapter 4 of subtitle D, using, to the maximum extent practicable, $3,200,000,000 for each of fiscal years 2019 through 2023.
 (6)The conservation innovation grant program under section 1240S, using, to the maximum extent practicable, $100,000,000 for each fiscal year.
 (7)The conservation loan and loan guarantee program under section 1246, using, to the maximum extent practicable, for each fiscal year—
 (A)$200,000,000 for direct loans; and (B)$150,000,000 for loan guarantees..
 (b)Guaranteed availability of fundsSection 1241 of the Food Security Act of 1985 (16 U.S.C. 3841) is amended— (1)by redesignating subsections (b) through (i) as subsections (c) through (j), respectively; and
 (2)by inserting after subsection (a) the following:  (b)Availability of funds (1)In generalExcept as provided in paragraph (2), amounts made available by subsection (a) shall be used by the Secretary to carry out the programs specified in such subsection for fiscal years 2019 through 2023 and shall remain available until expended. Amounts made available for the programs specified in such subsection during a fiscal year through modifications, cancellations, terminations, and other related administrative actions and not obligated in that fiscal year shall remain available for obligation during subsequent fiscal years, but shall reduce the amount of additional funds made available in the subsequent fiscal year by an amount equal to the amount remaining unobligated.
 (2)Conservation innovation grant programAmounts made available by subsection (a)(6) for a fiscal year and not obligated in that fiscal year shall be made available for the environmental quality incentives program under chapter 4 of subtitle D, and shall remain available until expended..
 (c)Assistance to certain farmers or ranchers for conservation accessSection 1241(i) of the Food Security Act of 1985 (as redesignated by subsection (b)) is amended, in paragraph (1), in the matter preceding subparagraph (A), by striking 2018 and inserting 2023.
					IIIFood Assistance
			301.Elimination of domestic procurement restriction for emergency and private assistance programs under
 the Food for Peace ActTitle II of the Food for Peace Act (7 U.S.C. 1721) is amended— (1)in section 201 (7 U.S.C. 1721), in the matter preceding paragraph (1), by striking agricultural commodities and inserting assistance, including agricultural commodities,; and
 (2)in section 202 (7 U.S.C. 1722)— (A)in the section heading, by striking agricultural commodities and inserting assistance;
 (B)in subsection (a), by striking agricultural commodities and inserting assistance, including agricultural commodities,; (C)in subsection (b)(1)—
 (i)by striking agricultural commodities and inserting assistance, including agricultural commodities,; and (ii)by striking the commodities and inserting the assistance;
 (D)in subsection (c), by striking Agricultural commodities and inserting Assistance, including agricultural commodities,; and (E)in subsection (f)—
 (i)in the subsection heading, by striking Commodities and inserting Assistance; (ii)in the matter preceding paragraph (1), by striking agricultural commodities and inserting assistance, including agricultural commodities,;
 (iii)in the matter preceding paragraph (1), by striking such commodities and inserting such assistance; and (iv)in paragraph (5), by striking commodities and inserting assistance.
 302.Elimination of cap on support for eligible organizations for certain purposesSection 202(e)(1) of the Food for Peace Act (7 U.S.C. 1722) is amended by striking not more than 20 percent. 303.Elimination of minimum level of local sales requirement under the Food for Peace ActSection 203 of the Food for Peace Act (7 U.S.C. 1723) is amended—
 (1)in subsection (a), by inserting before the period at the end the following: to generate proceeds to be used as provided in this section; (2)by striking subsection (b); and
 (3)by redesignating subsections (c) and (d) as subsections (b) and (c), respectively. 304.Food for Peace Act extensions (a)Food aid quality assuranceSection 202(h)(3) of the Food for Peace Act (7 U.S.C. 1722(h)(3)) is amended by striking 2018 and inserting 2023.
 (b)Minimum levels of assistanceSection 204(a) of the Food for Peace Act (7 U.S.C. 1724(a)) is amended in paragraphs (1) and (2) by striking 2018 both places it appears and inserting 2023.
				(c)Food Aid Consultative Group termination
 Section 205(f) of the Food for Peace Act (7 U.S.C. 1725(f)) is amended by striking 2018 and inserting 2023. (d)Deadline for issuance of regulationsSection 207(c)(1) of the Food for Peace Act (7 U.S.C. 1726a(c)(1)) is amended by striking the Agricultural Act of 2014 and inserting the Food and Farm Act.
 (e)Program oversight, monitoring, and evaluationSection 207(f)(4) of the Food for Peace Act (7 U.S.C. 1726a(f)(4)) is amended— (1)in subparagraph (A), by striking 2018 both places it appears and inserting 2023; and
 (2)in subparagraph (B)(i), by striking 2018 and inserting 2023. (f)Assistance for stockpiling and rapid transportation, delivery, and distribution of shelf-Stable prepackaged foodsSection 208(f) of the Food for Peace Act (7 U.S.C. 1726b(f)) is amended by striking 2018 and inserting 2023.
 (g)Prepositioning of agricultural commoditiesSection 407(c)(4)(A) of the Food for Peace Act (7 U.S.C. 1736a(c)(4)(A)) is amended by striking 2018 the both places it appears and inserting 2023. (h)Agreements To finance sales or To provide other assistanceSection 408 of the Food for Peace Act (7 U.S.C. 1736b) is amended by striking 2018 and inserting 2023.
 (i)Minimum level of nonemergency food assistanceSection 412(e)(1) of the Food for Peace Act (7 U.S.C. 1736f(e)(1)) is amended by striking 2018 and inserting 2023. (j)Micronutrient fortification programsSection 415(c) of the Food for Peace Act (7 U.S.C. 1736g–2(c)) is amended by striking 2018 and inserting 2023.
				(k)Farmer-to-Farmer Program
 Section 501 of the Food for Peace Act (7 U.S.C. 1737) is amended in subsections (d) and (e)(1) by striking 2018 both places it appears and inserting 2023.
				IVNutrition
			AIncreasing Access to Healthy Foods
				401.Expanding Healthy Food Financing Initiative
 (a)Inclusion of investments in mid-Tier value chain coordinationSection 243 of the Department of Agriculture Reorganization Act of 1994 (7 U.S.C. 6953) is amended— (1)in subsection (a)—
 (A)by inserting , to build and sustain mid-tier value chain coordination after quality jobs; and (B)by inserting and local and regional food supply networks after healthy food retailers; and
 (2)in subsection (c)(2)— (A)in subparagraph (B)—
 (i)by striking and at the end of clause (i); (ii)by redesignating clause (ii) as clause (iii); and
 (iii)by inserting after clause (ii) the following new clause:  (ii)to link farmers, ranchers, and fisheries with local and regional food supply networks moving agricultural products of mid-tier value chains to consumers in underserved areas with moderate- and low-income populations; and; and
 (B)in subparagraph (C)(ii)— (i)by redesignating subclause (VI) as subclause (VII); and
 (ii)by inserting after subclause (V) the following new subclause:  (VI)The project creates or strengthens a mid-tier value chain..
 (b)DefinitionsSection 243(b) of the Department of Agriculture Reorganization Act of 1994 (7 U.S.C. 6953(b)) is amended—
 (1)by redesignating paragraphs (3) through (7) as paragraphs (4) through (8), respectively; and (2)by inserting after paragraph (2) the following new paragraph:
							
 (3)Mid-tier value chainThe term mid-tier value chain has the meaning given the term in section 231 of the Agricultural Risk Protection Act of 2000 (7 U.S.C. 1632a)..
 (c)Availability of mandatory fundingSubsection (d) of section 243 of the Department of Agriculture Reorganization Act of 1994 (7 U.S.C. 6953) is amended to read as follows:
						
 (d)FundingOf the funds of the Commodity Credit Corporation, the Secretary shall use to carry out the Initiative $25,000,000, to remain available until expended, for each of fiscal years 2019 through 2023..
 402.Helping schools serve healthier mealsSection 6(f) of the Richard B. Russell National School Lunch Act (42 U.S.C. 1755(f)) is amended— (1)in the subsection heading, by striking pilot project for procurement of unprocessed fruits and vegetables and inserting Program for procurement of unprocessed fruits and vegetables;
 (2)by striking pilot project each place it appears and inserting program; (3)by amending paragraph (1) to read as follows:
						
 (1)In generalThe Secretary shall facilitate the procurement of unprocessed fruits and vegetables in not fewer than 15 States receiving funds under this Act.; and
 (4)by adding at the end the following new paragraph:  (6)Funding (A)Mandatory fundingThere is appropriated to carry out this section, including through the provision of technical assistance, outreach, and other implementation assistance, $15,000,000 for each of fiscal years 2019 through 2023.
 (B)ReservationOf the funds appropriated under subparagraph (A) for a fiscal year, $6,000,000 shall be used to carry out technical assistance to eligible vendors to become certified to participate in the program under this section..
 403.Strengthening the food and agriculture service learning programSection 413 of the Agricultural Research, Extension, and Education Reform Act of 1998 (7 U.S.C. 7633) is amended—
 (1)subsection (b)(4), by inserting , to promote agricultural education, and raise awareness about the consequences of wasted food and encourage the implementation of food recovery initiatives to reduce the quantity of wasted food before the semicolon;
 (2)in subsection (c)— (A)in paragraph (2)—
 (i)in subparagraph (C), by striking and where food comes from; and and inserting where food comes from, the consequences of food waste, and food recovery initiatives;; (ii)in subparagraph (D), by striking the period at the end and inserting ; and; and
 (iii)by adding at the end the following new subparagraph:  (E)have the capacity to execute regional or national projects that include 2 or more States.; and
 (B)by adding at the end the following new paragraph:  (3)ReservationThe majority of the funds made available to carry out this subsection shall be reserved for projects that—
 (A)are larger in scale as compared to other proposed projects; (B)are national or regional in scope; and
 (C)include 2 or more States.; and (3)in subsection (e)(1), by striking the paragraph and inserting in its place the following new paragraph:
						
 (1)Mandatory fundingOf the funds available to the Commodity Credit Corporation, the Secretary shall use $5,000,000 for each of fiscal years 2019 through 2023 to carry out the Initiative. Amounts made available under this subsection shall remain available until expended..
					404.Harvesting health program
 (a)In generalThe Secretary Agriculture shall, in coordination with other Federal agencies, award grants to eligible entities to conduct pilot projects to demonstrate and evaluate the impact of produce prescription programs for low-income individuals and households.
 (b)PurposeThe purpose of the pilot projects required under this section is to demonstrate and evaluate the impact of produce prescription programs in areas with poverty and households with diet-related health issues with respect to the following:
 (1)The reduction of individual and household food insecurity. (2)The support for local and regional agriculture and economic development.
 (3)The increased domestic consumption of produce. (4)The reduction in health care use and associated costs.
 (c)Eligible entityIn this section, the term eligible entity means— (1)an emergency feeding organization (as defined in section 201A of the Emergency Food Assistance Act of 1983 (7 U.S.C. 7501)), in partnership with—
 (A)a hospital; (B)a Federally-qualified health center (as such term is defined in section 1905(l)(2)(B) of the Social Security Act (42 U.S.C. 1396d(l)(2)(B)));
 (C)a hospital or clinic operated by the Department of Veterans Affairs; or (D)a provider group;
 (2)a farmer’s market, community supported agriculture entity, cooperative, local public benefit corporation, nonprofit organization, retail food store authorized under the supplemental nutrition assistance program;
 (3)a local or State government agency, in partnership with any of the entities described in subparagraphs (A) through (D) of paragraph (1); and
 (4)any of the entities described in subparagraphs (A) through (D) of paragraph (1), in partnership with an—
 (A)emergency feeding organization; (B)entity described in paragraph (2); or
 (C)a local or State government agency. (d)Demonstration projectTo be eligible to receive a grant under this section, an eligible entity shall submit an application, at such time, in such manner, and containing such information as the Secretary may require, including—
 (1)a description of methods for how the produce prescription program would be targeted to low-income individuals and households with existing diet-related health issues;
 (2)a description and plan for the screening and recruitment of low-income individuals and households with existing diet-related health issues;
 (3)a description of plans for the evaluation of program participants and partners focused on purposes described under subsection (b);
 (4)a description of plans for the inclusion of nutrition education opportunities for program participants;
 (5)a description of the program partnerships and the role of each partner in implementing and evaluating an effective program;
 (6)documentation of the necessary partnership agreements with the relevant State Medicaid agency or other appropriate entity for the purpose of evaluating the programs effectiveness in reducing health care use and associated costs; and
 (7)data as requested by the Secretary for purposes of analyzing the impact of the project. (e)EvaluationIn carrying out this section, the Secretary may enter into memorandums of understanding with Federal and States agencies and private partners to ensure the effective implementation and evaluation of the program.
 (f)Produce prescription program definedIn this section, the term produce prescription program means a program— (1)under which fresh fruits and vegetables are prescribed to individuals or households who are at-risk due to health status or income; and
 (2)that may provide— (A)financial incentives for individuals described in paragraph (1) to purchase fruits and vegetables;
 (B)education resources on nutrition to such individuals; and (C)accessible locations for participants to procure fresh fruits and vegetables.
							(g)Funding
 (1)Mandatory fundingOf the funds of the Commodity Credit Corporation, the Secretary shall use to carry out this section $10,000,000, to remain available until expended, for each of fiscal years 2019 through 2023.
 (2)Discretionary fundingThere is authorized to be appropriated to carry out this subsection $10,000,000 for each of fiscal years 2019 through 2023.
						BImproving the Supplemental Nutrition Assistance Program
				411.Continuing the Farmers’ Markets Supplemental Nutrition Assistance Program Support Grant Program
 (a)PurposesThe purposes of this section are— (1)to support the participation of farmers’ markets in the supplemental nutrition assistance program by providing equipment and support grants to new markets and those currently participating in the program;
 (2)to increase access to the supplemental nutrition assistance program and participation at farmers’ markets by households that receive program benefits; and
 (3)to support the establishment, expansion, and promotion of electronic benefits transfer services at farmers’ markets for the acceptance of program benefits.
 (b)Establishment of grant programTo carry out the purposes of this section, the Secretary of Agriculture shall establish a program to make grants each fiscal year to eligible entities to conduct tasks that are necessary for the supplemental nutrition assistance program to operate at farmers’ markets, and to increase the frequency and effectiveness of farmers’ market participation in the supplemental nutrition assistance program.
 (1)DefinitionsFor purposes of this section: (A)Eligible entitythe term eligible entity means—
 (i)a Native American tribal organization nonprofit organization; (ii)a Native American tribal government;
 (iii)a State or unit of general purpose local government of a State; (iv)a farmers’ market association;
 (v)a public benefit corporation; (vi)an economic development corporation;
 (vii)a regional farmers’ market authority; or (viii)a nonprofit organization engaged in farmers’ market management.
								(B)Definitions
 (i)Supplemental nutrition assistance programThe term supplemental nutrition assistance program means the supplemental nutrition assistance program as defined in section 3 of the Food and Nutrition Act of 2008 (7 U.S.C. 2012).
 (ii)StateThe term State means any of the several States or the District of Columbia. (c)Authorization of appropriationsThere is authorized to be appropriated $5,000,000 for each of the fiscal years 2019 through 2023.
 412.Expanding and increasing support for the food insecurity nutrition incentives programSection 4405 of the Food, Conservation, and Energy Act of 2008 (7 U.S.C. 7517) is amended— (1)subsection (b)(2)(B)—
 (A)in clause (v) by striking or at the end; (B)by redesignating clause (vi) as clause (vii); and
 (C)by inserting the following after clause (v):  (vi)facilitate the provision of supplemental nutrition assistance program matching incentive programs, particularly for locally sourced produce, at approved retail stores, particularly those located in underserved areas; and
								; and
 (2)by amending subsection (c) to read as follows:  (c)Funding (1)Authorization of appropriationsThere is authorized to be appropriated to carry out subsection (b) $20,000,000 for each of fiscal years 2019 through 2023.
 (2)Mandatory fundingOf the funds available to the Commodity Credit Corporation, the Secretary shall use to carry out subsection (b) $70,000,000 for each of fiscal years 2019 through 2023.
								.
					413.Closing the Meal Gap
 (a)Calculation of program benefitsThe Food and Nutrition Act of 2008 (7 U.S.C. 2011 et seq.) is amended— (1)in section 3 (7 U.S.C. 2012)—
 (A)by striking subsection (u); (B)by redesignating subsections (n) through (t) as subsections (o) through (u), respectively; and
 (C)by inserting after subsection (m) the following:  (n)Low-cost food plan means the diet required to feed a family of four persons, consisting of a man and a woman nineteen through fifty, a child six through eight, and a child nine through eleven years of age, determined in accordance with the Secretary’s calculations. The cost of such diet shall be the basis for uniform allotments for all households regardless of their actual composition, except that the Secretary shall—
 (1)make household-size adjustments (based on the unrounded cost of such diet) taking into account economies of scale;
 (2)make cost adjustments in the low-cost food plan for Hawaii and the urban and rural parts of Alaska to reflect the cost of food in Hawaii and urban and rural Alaska;
 (3)make cost adjustments in the separate low-cost food plans for Guam, and the Virgin Islands of the United States, to reflect the cost of food in those States, but not to exceed the cost of food in the 50 States and the District of Columbia; and
 (4)on October 1, 2018, and each October 1 thereafter, adjust the cost of the diet to reflect the cost of the diet in the preceding June, and round the result to the nearest lower dollar increment for each household size.;
 (2)in section 8(a) (7 U.S.C. 2017(a))— (A)by striking thrifty food plan each place it appears, and inserting low-cost food plan; and
 (B)by striking 8 percent and inserting 10 percent; (3)in section 16(c)(1)(A)(ii) (7 U.S.C. 2025(c)(1)(A)(ii))—
 (A)in subclause (I) by striking for fiscal year 2014, at an amount not greater than $37 and inserting for fiscal year 2018, at an amount not greater than $50; and (B)in subclause (II)—
 (i)by striking June 30, 2013 and inserting June 30, 2018; and (ii)by striking thrifty food plan and inserting low-cost food plan; and
 (4)in section 19(a)(2)(A) (7 U.S.C. 2028(a)(2)(A))— (A)in clause (i) by striking and at the end;
 (B)in clause (ii)— (i)by striking each fiscal year thereafter and inserting each of the fiscal years 2004 through 2018; and
 (ii)by striking the period at the end and inserting a semicolon; and (C)by adding at the end the following:
								
 (iii)for fiscal year 2019, $2,650,000,000; and (iv)subject to the availability of appropriations under section 18(a), for fiscal year 2019 and each fiscal year thereafter, the amount determined under clause (iii), as adjusted by the percentage by which the low-cost food plan has been adjusted under section 3(n)(4) between June 30, 2019, and June 30 of the immediately preceding fiscal year..
 (b)Standard medical expense deductionSection 5(e)(5) of the Food and Nutrition Act of 2008 (7 U.S.C. 2014(e)(5)) is amended— (1)in subparagraph (A) by striking an excess medical and all that follows through the period at the end, and inserting a standard medical deduction or to a medical expense deduction of actual costs for the allowable medical expenses incurred by the elderly or disabled member, exclusive of special diets.; and
 (2)by adding at the end the following:  (D)The standard medical expense deduction shall be equal to $140 for fiscal year 2019, and for each subsequent fiscal year shall be equal to the applicable amount for the preceding fiscal year as adjusted to reflect changes for the 12-month period ending the preceding June 30 in the Consumer Price Index for All Urban Consumers: Medical Care published by the Bureau of Labor Statistics of the Department of Labor, except that for any such fiscal year the State agency may establish a greater standard medical expense deduction that satisfies cost neutrality standards established by the Secretary for such fiscal year..
 (c)Elimination of cap of excess shelter expensesSection 5(e)(6) of the Food and Nutrition Act of 2008 (7 U.S.C. 2014(e)(6)) is amended— (1)by striking subparagraph (B); and
 (2)by redesignating subparagraphs (C) and (D) as subparagraphs (B) and (C), respectively. (d)Work requirementSection 6(o)(3) of the Food and Nutrition Act of 2008 (7 U.S.C. 2015(o)(3)) is amended—
 (1)in subparagraph (D) by striking or at the end; (2)in subparagraph (E) by striking the period at the end and inserting ; or; and
 (3)by adding at end the following:  (F)not offered a position in a program described in subparagraph (B) or (C) of paragraph (2)..
 (e)Funding of employment and training programsSection 16(h)(1)(E)(ii)(II) of the Food and Nutrition Act of 2008 (7 U.S.C. 2025(h)(1)(E)(ii)(II)) is amended by inserting subparagraphs (A) through (E) of after under.
					(f)Conforming amendments
 (1)Food and Nutrition Act of 2008The Food and Nutrition Act of 2008 (7 U.S.C. 2011 et seq.) is amended— (A)in section 10 (7 U.S.C. 2019) by striking 3(p) and inserting 3(q);
 (B)in section 11 (7 U.S.C. 2012)— (i)in subsection (a)(2) by striking 3(t)(1) and inserting 3(u)(1); and
 (ii)in subsection (d)— (I)by striking 3(t)(1) each place it appears and inserting 3(u)(1); and
 (II)by striking 3(t)(2) each place it appears and inserting 3(u)(2); (C)in section 19(a)(2)(A)(ii) (7 U.S.C. (a)(2)(A)(ii)) by striking 3(u)(4) and inserting 3(n)(4); and
 (D)in section 27(a)(2) (7 U.S.C. 2036(a)(2))— (i)in subparagraph (C) by striking 3(u)(4) and inserting 3(n)(4); and
 (ii)in subparagraph (E) by striking 3(u)(4) and inserting 3(n)(4). (2)Low-Income Home Energy Assistance Act of 1981Section 2605(f)(2)(A) of the Low-Income Home Energy Assistance Act of 1981 (42 U.S.C. 8624(f)(2)(A)) is amended—
 (A)by striking 5(e)(6)(C)(iv)(I) and inserting 5(e)(6)(B)(iv)(1); and (B)by striking (7 U.S.C. 2014(e)(6)(C)(iv)(I)) and inserting (7 U.S.C. 2014(e)(6)(B)(iv)(I)).
 (g)Technical correctionsThe Food and Nutrition Act of 2008 (7 U.S.C. 2011 et seq.) is amended— (1)in section 5(a) (7 U.S.C. 2014(a)) by striking 3(n)(4) each place it appears and inserting 3(m)(4);
 (2)in section 8(f)(1)(A)(i) (7 U.S.C. 2017(f)(1)(A)(i)) by striking 3(n)(5) and inserting 3(m)(5); and (3)in section 17(b)(1)(B)(iv)(III)(aa) (7 U.S.C. 2016(b)(1)(B)(iv)(III)(aa)) by striking 3(n) and inserting 3(m).
						VFuture of American Farmers 
			ADefining beginning farmer or rancher
 501.Beginning farmer or rancher definedIn this title, the term beginning farmer or rancher means an individual or entity who— (1)has not operated a farm or ranch, or who has operated a farm or ranch for not more than 10 consecutive years; and
 (2)will materially and substantially participate in the operation of the farm or ranch. BProviding Resources for Beginning, Retiring, and Socially Disadvantaged Farmers and Ranchers 511.Reauthorization and increased funding for outreach and assistance for socially disadvantaged farmers and ranchers and veteran farmers and ranchers (a)Mandatory fundingSubparagraph (A) of section 2501(a)(4) of the Food, Agriculture, Conservation, and Trade Act of 1990 (7 U.S.C. 2279(a)(4)) is amended to read as follows:
						
 (A)Mandatory fundingOf the funds of the Commodity Credit Corporation, the Secretary shall make available to carry out this section—
 (i)$10,000,000 for fiscal year 2018; and (ii)$50,000,000 for each of fiscal years 2019 through 2023..
 (b)Authorization of appropriationsSection 2501(a)(4)(E) of the Food, Agriculture, Conservation, and Trade Act of 1990 (7 U.S.C. 2279(a)(4)(E)) is amended by striking 2018 and inserting 2023.
 512.Ensuring permanent funding for beginning farmer and rancher development programSection 7405(h)(1)(C) of the Farm Security and Rural Investment Act of 2002 (7 U.S.C. 3319f(h)(1)(C)) is amended—
 (1)by striking $20,000,000 and inserting $50,000,000; and (2)by striking through 2018 and inserting and each fiscal year thereafter.
 513.Supporting beginning farmer participation in certain conservation programsSection 1241(h)(1) of the Food Security Act of 1985 (16 U.S.C. 3841(h)(1)) is amended— (1)in subparagraph (A), by striking 5 percent and inserting 20 percent; and
 (2)in subparagraph (B), by striking 5 percent and inserting 15 percent. 514.Creating a priority for participation of beginning farmers and ranchers in Farmers’ Market and Local Food Promotion ProgramSubsection (e) of section 6 of the Farmer-to-Consumer Direct Marketing Act of 1976 (7 U.S.C. 3005) is amended to read as follows:
					
 (e)PrioritiesIn providing grants under the Program, priority shall be given to applications that include— (1)projects that will benefit underserved communities, including communities that are located in areas of concentrated poverty with limited access to fresh locally or regionally grown food; and
 (2)with respect to beginning farmers and ranchers, socially disadvantaged farmers and ranchers, and veteran farmers, projects in which such farmers and ranchers are participants..
 515.Supporting beginning farmers and ranchers through Farm Service Agency liaisonsSection 226 of the Department of Agriculture Reorganization Act of 1994 (7 U.S.C. 6932) is amended by adding at the end the following new subsection:
					
						(i)Beginning farmers and ranchers liaison
 (1)Position establishedThe Secretary shall establish within each State office of the Consolidated Farm Service Agency the position of Beginning Farmers and Ranchers Liaison to carry out the duties described in paragraph (2).
 (2)DutiesThe Beginning Farmers and Ranchers Liaison shall— (A)provide technical assistance to beginning farmers and ranchers to direct such farmers and ranchers toward appropriate Federal resources and opportunities, including available Federal grant programs; and
 (B)promote coordination among Federal programs available to beginning farmers and ranchers..  516.Facilitating succession planning through the creation of Farm Service Agency regional plannersSection 7405 of the Farm Security and Rural Investment Act of 2002 (7 U.S.C. 3319f) is amended—
 (1)by redesignating subsection (h) as subsection (i); and (2)by inserting after subsection (g) the following new subsection:
						
							(h)Regional planners
 (1)EstablishmentThe Secretary shall establish a regional planner for each of the 12 regions identified by the National Agricultural Statistics Service.
 (2)DutiesThe regional planners established under paragraph (1) shall— (A)establish and maintain one accurate, current, and unbiased database of resources to help farmers undertaking succession planning; and
 (B)coordinate with Federal, State, and private stakeholders, including land-grant colleges and universities and extension service, to understand farmer and rancher needs in each state within the respective regions, and to work with these stakeholders to provide farmers and ranchers information regarding relevant succession planning resources and opportunities based on those needs..
					517.Ensuring a vibrant agricultural sector through the creation of a land tenure commission
 (a)EstablishmentNot later than 1 year after the date of the enactment of this Act, the Secretary of Agriculture shall establish a commission to be known as the Land Tenure Commission (in this section referred to as the Commission).
					(b)Membership
 (1)Total membershipThe Commission shall be comprised of 10 members who shall be appointed by the Secretary for a term of 3 years in accordance with paragraph (2).
 (2)MembersThe Commission members shall include one representative from each the following categories: (A)The Farm Service Agency.
 (B)The Natural Resources Conservation Service. (C)State programs focused on land tenure.
 (D)Private nonprofit organizations with active land tenure programs. (E)The Cooperative State Research, Education, and Extension Service.
 (F)Community colleges or other institutions of higher education with demonstrated experience in land tenure issues.
 (G)Other entities or persons providing lending for, or technical assistance regarding, land tenure. (H)Beginning farmers and ranchers.
 (I)Socially disadvantaged farmers and ranchers. (J)Veteran farmers and ranchers.
 (K)Retiring or retired farmers and ranchers. (3)ReappointmentThe Secretary of Agriculture may reappoint members of the Commission to a subsequent 3-year term.
 (4)CompensationMembers of the Commission may not receive any compensation. (5)VacanciesThe Secretary of Agriculture shall make appointments to fill vacancies on the Commission as soon as practicable after the vacancy has occurred.
 (c)DutiesThe Commission shall— (1)advise the Secretary of Agriculture on issues involving access to land, farm business transition, and land tenure, including trends in ownership and the status of farmland ownership;
 (2)with respect to the Commission’s activities, coordinate and consult with entities involved with farmland ownership and operation;
 (3)appoint technical advisors, comprised of representatives from the National Agricultural Statistics Service of the Department of Agriculture, not-for-profit organizations that assist farmers and ranchers transitioning in and out of agricultural business, and farm succession planners with expertise in the field; and
 (4)focus efforts of Federal agency staff and programs toward ensuring the long-term sustainability of the agriculture sector.
 (d)ReportsThe Commission shall submit an annual report to Congress that includes— (1)a summary of the activities of the Commission; and
 (2)recommendations with respect to access to land, farm business transition, and land tenure, including recommendations for Federal policy changes.
						CCreating financial incentives To benefit beginning farmers and ranchers
				521.Removing barriers to farming through an eligible farmer tax credit
 (a)In generalSubpart B of part IV of subchapter A of chapter 1 of the Internal Revenue Code of 1986 is amended by adding at the end the following new section:
						
							30E.Eligible farmer credits
 (a)Eligible farmer property sale creditIn the case of a taxpayer who sells qualified farming property to an eligible farmer during the taxable year, there shall be allowed as a credit against the tax imposed by this chapter for such taxable year an amount equal to 10 percent of the sales price of such property.
 (b)Eligible farmer property purchase creditIn the case of a taxpayer who is an eligible farmer and purchases qualified farming property during the taxable year, there shall be allowed as a credit against the tax imposed by this chapter for the taxable year an amount equal 10 percent of the purchase price of such property.
								(c)Definitions
 (1)Eligible farmerFor purposes of this section— (A)In generalThe term eligible farmer means—
 (i)any socially disadvantaged farmer or rancher, as defined in section 2501(e)(2) of the Food, Agriculture, Conservation, and Trade Act of 1990 (7 U.S.C. 2279(e)(2)),
 (ii)any veteran farmer or rancher (as defined in section 2501(e)(7) of such Act (7 U.S.C. 2279(e)(7))), or
 (iii)any beginning farmer or rancher. (B)Beginning farmer or rancher (i)In generalThe term beginning farmer or rancher means an individual or entity who—
 (I)has not operated a farm or ranch, or who has operated a farm or ranch for not more than 10 consecutive years, and
 (II)will materially and substantially participate in the operation of the farm or ranch. (ii)Material and substantial participationFor purposes of clause (i), the term material and substantial participation means—
 (I)in the case of an individual, that the individual provides substantial day-to-day labor and management of the farm or ranch, consistent with the practices in the county or State where the farm is located, and
 (II)in the case of an entity, that all shareholders, holders of a capital or profits interest in the case of a partnership, or holders of a beneficial interest in the case of a trust or cooperative provide some amount of the management or labor necessary for day-to-day activities such that if each of the members did not provide these inputs, operation of the farm or ranch would be seriously impaired.
 (iii)PredecessorAny predecessor of any entity shall be treated as such entity for purposes of clause (i)(I). (iv)Aggregation rulesAll persons which are treated as a single employer under subsections (a) and (b) of section 52 shall be treated as a single employer for purposes of this subparagraph.
											(2)Qualified farming property
 (A)In generalThe term qualified farming property means any property— (i)which is used in the trade or business of farming or ranching in the United States, and
 (ii)which is— (I)property of a character subject to an allowance for depreciation, or
 (II)land used for the production of crops, fruits, or other agricultural products or for the sustenance of livestock.
												In the case of any tree, vine, or livestock which is not subject to an allowance for depreciation
			 solely by reason of not having reached the income-producing stage or age
			 of maturity, as the case may be, such tree, vine, or livestock shall be
			 treated as property of a character subject to an allowance for
 depreciation for purposes of this section.(B)Land use must be restricted agricultural useSuch term shall not include any land which is not subject to a State agricultural land preservation program, permanent agricultural conservation easement, is not valued as agricultural land using special use valuation requirements, or is not under another long-term or permanent protection.
										(d)Special rules
 (1)Reporting requirementsNo credit shall be allowed to a taxpayer under this section unless, at such time and in such form and manner as the Secretary shall prescribe—
 (A)there is submitted to the Secretary a description of the qualified farming property with respect to which the credit under this section is determined,
 (B)the eligible farmer submits to the Secretary an attestation of intent to treat such property as qualified farming property during the 8-year period beginning on the date of the sale or purchase to which this section applies, and
 (C)the taxpayer who sells such property in the case of any credit determined under subsection (a), and the eligible farmer who purchases such property in the case of any credit determined under subsection (b), submits to the Secretary an agreement consenting to the application of paragraph (2).
										(2)Recapture
 (A)In generalIf any property with respect to which a credit is allowed under this section ceases to be qualified farming property during the 8-year period beginning on the date of the sale or purchase to which this section applies, the tax imposed by this chapter for the taxable year during which such property so ceases shall be increased by the applicable percentage of the amount of credit allowed under this section with respect to such property.
 (B)Applicable percentageFor purposes of this paragraph, in the case of property which ceases to be qualified farming property during the 8-year period, the applicable percentage shall be determined under the following table:
											For property which so  ceases during:The applicable percentage is:The first or second year100 percentThe third or fourth year75 percentThe fifth or sixth year50 percentThe seventh or eighth year25 percent.
 (C)Property beyond actual useful lifeFor purposes of this paragraph, property which, during such 8-year period, is no longer capable of being used in the trade or business of farming shall be treated as ceasing to be qualified farming property.
										(3)Related party rules
 (A)In generalA sale or purchase shall only be taken into account under this section if the property is not acquired from a person related to the person acquiring such property (or, if married, such individual’s spouse).
 (B)Related personsA person shall be treated as related to another person if the relationship between such persons would result in the disallowance of losses under section 267 or 707(b).
										(4)Application with other credits
 (A)Business credit treated as part of general business creditSo much of the credit which would be allowed under this section for any taxable year (determined without regard to this paragraph) that is attributable to property that is land used in a trade or business of the taxpayer, or that in the hands of the taxpayer is of a character subject to an allowance for depreciation, shall be treated as a credit listed in section 38(b) for such taxable year (and not allowed under this section).
 (B)Personal creditThe credit allowed under subsection (a) (after the application of paragraph (1)) for any taxable year shall be treated as a credit allowable under subpart A for such taxable year.
 (5)Reduction in basisFor purposes of this subtitle, the basis of any property for which a credit is allowable under this section shall be reduced by the amount of such credit so allowed..
 (b)Conforming amendmentSection 38(b) of such Code is amended by striking plus at the end of paragraph (35), by striking the period at the end of paragraph (36) and inserting , plus, and by adding at the end the following new paragraph:  (37)the portion of the eligible farmer credit to which section 30E(d)(3)(A) applies..
 (c)Clerical amendmentThe table of sections for subpart B of part IV of subchapter A of chapter 1 of such Code is amended by adding at the end the following new item:
						
							
								Sec. 30E. Eligible farmer credits..
 (d)Effective dateThe amendments made by this section shall apply to taxable years beginning after December 31, 2018. 522.Ensuring Farm Service Facility loans can serve agricultural cooperativesSection 1614(a) of the Food, Conservation, and Energy Act of 2008 (7 U.S.C. 8789(a)) is amended by inserting (including agricultural cooperatives) after for producers.
 523.Loans to cooperativesSection 316(a) of the Consolidated Farm and Rural Development Act (7 U.S.C. 1946(a)) is amended by adding at the end the following:
					
 (3)Loans to cooperativesNotwithstanding subtitle A or this subtitle, the liability for a farm ownership loan or farm operating loan under such subtitles to a cooperative of family farm farmers shall be required to attach to the individual members of the cooperative, as determined by the Secretary..
				VIFood Waste
			601.Sense of Congress regarding reducing food waste
 (a)FindingsCongress makes the following findings: (1)Up to 40 percent of food in the United States is wasted, the equivalent of 1,250 calories per person, per day, and more than 400 pounds of food per person, per year.
 (2)Growing, processing, transporting, and disposing of uneaten food is a significant burden on the United States economy, costing approximately $218,000,000,000 annually.
 (3)Considerable resources in the United States are invested in the production of food that is eventually wasted, including an estimated 18 percent of fertilizer used in agricultural production, 19 percent of crop land, and 21 percent of agricultural water usage.
 (4)Growing, processing, transporting, and disposing of food that is eventually wasted contributes to greenhouse gas emissions.
 (5)Disposing of uneaten food costs the average household of four in the United States an estimated $1,800 annually.
 (b)Sense of CongressIn light of the findings made in subsection (a), it is the sense of Congress that the Federal Government should invest in programs, methodologies, and actions to reduce food waste across the United States at the Federal, State, and local levels, including by—
 (1)providing targeted funding for food waste solutions; (2)improving and standardizing the measurement and reporting of food waste data;
 (3)standardizing food date labels; (4)removing barriers to food donation;
 (5)supporting and encouraging local and regional efforts to reduce food waste; and (6)engaging and educating the American public on how to reduce food waste.
 602.Establishment of Office of Food WasteSubtitle D of the Department of Agriculture Reorganization Act of 1994 (7 U.S.C. 6951 et seq.) is amended by adding at the end the following new section:
				
					244.Office of Food Waste
 (a)EstablishmentThe Secretary shall establish within the executive operations of the Department an office to be known as the Office of Food Waste.
 (b)ResponsibilitiesThe Office of Food Waste shall be responsible— (1)for coordinating Federal programs to measure and reduce the incidence of food waste in the United States by serving as the central office within the Department for food waste reduction efforts, including food waste prevention, food donation, recovery of surplus food for commercial purposes, and food scrap recycling;
 (2)for providing information about and raising awareness of food waste issues across sectors of the United States economy and across Federal agencies; and
 (3)for serving as the primary point of contact for food waste reduction and food recovery issues within the Department and across Federal agencies.
 (c)FundingOf the funds of the Commodity Credit Corporation, the Secretary shall use to carry out this section $100,000,000 for the period of fiscal years 2019 through 2023..
 603.Establishment of food loss and waste reduction task forceSubtitle D of the Department of Agriculture Reorganization Act of 1994 (7 U.S.C. 6951 et seq.) is further amended by inserting after section 244, as added by section 602, the following new section:
				
					245.Food loss and waste reduction task force
 (a)In generalNot later than 18 months after the date of the enactment of this section, the Secretary of Agriculture, in consultation with the Administrator of the Environmental Protection Agency, shall establish, in the office of the Under Secretary for Food, Nutrition, and Consumer Services, a task force—
 (1)to advise and support the Secretary and the Administrator in meeting the national food waste reduction goal of 50 percent by 2030, as specified in the announcement made on September 16, 2015, by the Secretary and the Administrator;
 (2)to provide strategic direction for efforts to meet the national food waste reduction goal; (3)to monitor progress toward meeting the national food waste reduction goal;
 (4)to support effective public reporting in the United States regarding progress toward meeting the national food waste reduction goal and any relevant benchmarks in meeting such goal;
 (5)to raise public awareness and visibility of the national food waste reduction goal in the United States; and
 (6)to recommend improvements to Federal efforts to meet the national food waste reduction goal. (b)CompositionThe task force shall be composed of 15 members, appointed jointly by the Secretary and the Administrator. The task force shall include a representative from each of the following industries and interest groups:
 (1)The agriculture industry. (2)The food processing and manufacturing industry.
 (3)The food distribution industry. (4)The retail and grocery industry.
 (5)The restaurant industry. (6)The institutional food service industry.
 (7)Government, private, and nonprofit entities focused on nutrition. (8)Government, private, and nonprofit entities focused on consumer education.
 (9)Government, private, and nonprofit entities focused on food waste entrepreneurship. (10)Nonprofit entities focused on food waste prevention.
 (11)Government, private, and nonprofit entities focused on food donation. (12)Government, private, and nonprofit entities focused on food scrap recycling.
 (13)Educational institutions focused on food systems and food waste. (14)A State or local government with a food waste reduction program.
 (15)A scientist who specializes in the science of food scrap recycling and other relevant scientific processes.
 (c)TermsA member of the task force shall serve on the task force for a single term of 3 years. A member may not be reappointed. Any vacancy shall be filled within 60 days in the same manner as the original appointment..
			604.Standardizing, aggregating, and publishing food waste data
 (a)Methodology for measuring food wasteNot later than 18 months after the date of the enactment of this Act, the Secretary of Agriculture shall establish, through a rule made in accordance with section 553 of title 5, United States Code, a standardized methodology for consistently measuring food waste in the United States economy, such as—
 (1)on-farm losses during agricultural production and harvesting; (2)losses during processing and distribution;
 (3)kitchen waste and post-consumer waste from the restaurant and hospitality industries; (4)food waste occurring in schools and other institutions; and
 (5)food waste occurring in other industries. (b)Methodology for aggregating and disseminating data The methodology established under subsection (a) shall include aggregating and disseminating any data or information collected with respect to food waste. The methodology shall incorporate tools for describing why food waste occurs and the type of food wasted and take into account existing protocols and tools that may serve as resources.
 (c)Public availability of dataInformation collected with respect to food waste shall be made available through a publicly accessible internet website of the Department of Agriculture, which may be disaggregated by private sector and State or local government data.
 (d)ConsultationThe Secretary of Agriculture shall carry out this section in consultation with the Administrator of the Environmental Protection Agency.
				VIIResearch, Extension, and Related Matters
			AInvesting in Sustainable Agriculture
				701.Sustainable agriculture research, extension, and education programs
 (a)Federal-State grant programSection 1623 of the Food, Agriculture, Conservation, and Trade Act of 1990 (7 U.S.C. 5813) is amended—
 (1)in the section heading, by striking matching; (2)in subsection (a)—
 (A)by striking matching; and (B)by inserting and centers after education programs;
 (3)in subsection (c)(2), by striking , and shall identify the sources of matching State funds for the same fiscal year; and (4)by amending subsection (d) to read as follows:
							
 (d)DurationThe Secretary shall provide grants to eligible States for a period not to exceed 5 years.. (b)Mandatory fundingSection 1624 of the Food, Agriculture, Conservation, and Trade Act of 1990 (7 U.S.C. 5814) is amended to read as follows:
						
 1624.Mandatory fundingOf the funds of the Commodity Credit Corporation, the Secretary shall make available to carry out this chapter $75,000,000 for each of fiscal years 2019 through 2023..
 702.National training programSection 1629(i) of the Food, Agriculture, Conservation, and Trade Act of 1990 (7 U.S.C. 5832(i)) is amended to read as follows:
					
 (i)Mandatory fundingOf the funds of the Commodity Credit Corporation, the Secretary shall make available to carry out this section $25,000,000 for each of fiscal years 2019 through 2023..
				BSupporting research To help farmers adapt to a disrupted climate
 711.Competitive, special, and facilities grantsSection 2 of the Competitive, Special, and Facilities Research Grant Act (7 U.S.C. 3157) is amended—
 (1)in subsection (b)— (A)in paragraph (2), by adding at the end the following new subparagraph:
							
								(G)Plant and animal breeding
 (i)In generalClassical animal and plant breeding— (I)intended to deliver public plant cultivars and animal breeds;
 (II)to achieve germplasm conservation; and (III)to improve public access and use of such cultivars and breeds.
 (ii)PriorityWith respect to the breeding described in clause (i), the Secretary shall give priority to— (I)regionally-adapted cultivars and breeds; and
 (II)breeds that perform well in organic and sustainable production systems.; (B)in paragraph (7), by inserting , including nonprofit organizations, private laboratories, Federal research entities, and other research entities not affiliated with a university after organizations;
 (C)by striking paragraph (9); and (D)in paragraph (11)(A)—
 (i)by striking $700,000,000 and inserting $900,000,000; and (ii)by striking 2018 and inserting 2023; and
 (2)in subsection (k)— (A)in the heading, by inserting and climate change mitigation and adaptation after agriculture; and
 (B)by inserting and climate change mitigation and adaptation after systems of sustainable agriculture. 712.Specialty crop research initiative (a)Elements of initiativeSection 412(b) of the Agricultural Research, Extension, and Education Reform Act of 1998 (7 U.S.C. 7632(b)) is amended—
 (1)in paragraph (1)— (A)by inserting and improve the resiliency of such crops towards global climate change after crop characteristics; and
 (B)in subparagraph (B), by inserting , with priority given to responses and tolerances to global climate change after tolerances; and (2)in paragraph (2), by inserting and threats due to global climate change after pollinators.
 (b)Mandatory fundingSection 412(k)(1)(B) of the Agricultural Research, Extension, and Education Reform Act of 1998 (7 U.S.C. 7632(k)(1)(B)) is amended by striking $80,000,000 for fiscal year 2014 and each fiscal year thereafter and inserting $80,000,000 for each of fiscal years 2014 through 2018 and $100,000,000 for fiscal year 2019 and each fiscal year thereafter.
					VIIIAnimal Welfare
			AEnsuring Animal Welfare in Farming
 801.Definitions for humanely raised livestock and poultry certification programsIn this subtitle: (1)Independent animal welfare certification programThe term independent animal welfare certification program means an entity approved by the Secretary of Agriculture that uses qualified third-party on-farm auditors to routinely assess a producer’s 100 percent compliance with specific animal welfare standards exceeding industry standards (based on industry guidelines), subject to the following conditions:
 (A)The standards’ protocols are made public. (B)The standards include, at a minimum, provisions for space allowance, environmental enrichment and ability to engage in natural behaviors, pain control and physical alternations, handling, and responsible antibiotic use.
 (C)Routine caging, crating or tethering of animals is prohibited. (D)Auditors have no vested or financial interest in audit outcomes.
 (E)Auditors possess a background in animal welfare science or have received equivalent training, and are able to recognize, review, and apply established farm animal welfare standards and protocols.
 (2)Eligible costsThe term eligible costs means costs associated with application fees, inspections, labeling, shipment and marketing. 802.Requiring the issuance of the final rule for setting production standards for organic livestock and poultry without amendmentNot later than 30 days after the date of the enactment of this Act, the Secretary of Agriculture shall implement, without amendment, the final rule entitled National Organic Program (NOP); Organic Livestock and Poultry Practices and published in the Federal Register by the Department of Agriculture on January 19, 2017 (82 Fed. Reg. 7042).
				803.Increasing market access for humanely raised livestock and poultry certification programs
 (a)In generalThe Secretary of Agriculture, acting through the Agricultural Marketing Service, shall establish a cost-share program to assist producers and handlers of livestock and poultry products in obtaining and maintaining animal welfare certifications through an independent animal welfare certification program.
 (b)Federal shareThe Secretary may cover not more than 75 percent of the eligible costs, but not to exceed $750, incurred by a producer or handler in obtaining and maintaining an animal welfare certification through an independent animal welfare certification program.
 (c)Reporting requirementsNot later than March 1 of each year, the Secretary shall submit to the Committee on Agriculture of the House of Representatives and the Committee on Agriculture, Nutrition, and Forestry of the Senate a report that describes the requests by, disbursements to, and expenditures for each State under the program during the current and previous fiscal year, including the number of producers and handlers served by the program in the previous fiscal year.
					(d)Funding
 (1)Mandatory fundingOf the funds of the Commodity Credit Corporation, the Secretary shall make available to carry out this section $1,250,000 for each of fiscal years 2018 through 2023, to remain available until expended.
 (2)Authorization of appropriationsThere is authorized to be appropriated $22,000,000 for fiscal years 2019 through 2023 to carry out this section.
						BReforming Animal Welfare in Agricultural Research Endeavors
 811.Animal welfareSection 14 of the Animal Welfare Act (7 U.S.C. 2144) is amended— (1)in the first sentence, by striking Any and inserting the following:
						
 (1)In generalSubject to paragraph (3), any Federal research facility or any other; (2)in the second sentence, by striking Any and inserting the following:
						
 (2)Animal exhibitionAny; and (3)by adding at the end the following new paragraph:
						
 (3)Exclusions not applicableFor purposes of the application of standards and other requirements described in paragraph (1) to a Federal research facility or any other department, agency, or instrumentality of the United States having laboratory animal facilities, the exclusions contained in section 2(g)(3) shall not apply..
					812.Establishing a research and extension program for humanely raised livestock and poultry
			 certifications
 (a)Consumer demand for animal welfare and environmentally sustainable productsSection 1402(6) of the National Agricultural Research, Extension, and Teaching Policy Act of 1977 (7 U.S.C. 3101(6)) is amended by inserting before the semicolon the following: , and meet growing consumer demand for animal welfare, environmental sustainability, pasture-based rearing, and compliance with independent animal welfare certifications.
 (b)Independent animal welfare certification program definedSection 1404 of the National Agricultural Research, Extension, and Teaching Policy Act of 1977 (7 U.S.C. 3103) is amended by adding at the end the following new paragraph:
						
 (21)Independent animal welfare certification programThe term Independent animal welfare certification program has the meaning given that term in section 801(1) of the Food and Farm Act.. (c)Federal-State partnership and coordinationSection 1409A of the National Agricultural Research, Extension, and Teaching Policy Act of 1977 (7 U.S.C. 3124a) is amended—
 (1)in subsection (c)(1)(B), by striking and environmental  and inserting environmental, animal welfare, and marketplace demand; (2)in subsection (c)(2), by inserting pasture-based rearing systems, after cooperatives,; and
 (3)in subsection (d), by inserting improving animal well-being, facilitating enrollment in independent animal welfare certification programs, after marketing systems,.
 (d)Animal well-Being researchThe heading of subtitle E of the National Agricultural Research, Extension, and Teaching Policy Act of 1977 (title XIV of Public Law 93–113) is amended to read as follows:
						
							EAnimal Health, Well-Being, and Disease Research.
 (e)Authorizing the Secretary To ActSection 1431(b)(2) of the National Agricultural Research, Extension, and Teaching Policy Act of 1977 (7 U.S.C. 3193(b)(2)) is amended—
 (1)by striking and at the end of subparagraph (B); (2)by striking the period at the end of subparagraph (C), and inserting ; and; and
 (3)by adding at the end the following new subparagraph:  (D)improve the flow of information to producers regarding enrollment in, compliance with, and marketing benefits of independent animal welfare certification programs..
						(f)Small Farm Research and Extension
 (1)Small farm extension programSection 502 of the Rural Development Act of 1972 (7 U.S.C. 2662) is amended— (A)in subsection (d), by inserting , improved animal husbandry techniques including enrollment in independent animal welfare certification programs, after marketing techniques; and
 (B)in subsection (h)(1)— (i)by striking and at the end of subparagraph (E);
 (ii)by redesignating subparagraph (F) as subparagraph (H); and (iii)by inserting after subparagraph (E) the following new subparagraphs:
									
 (F)opportunities for enrollment in independent animal welfare certification programs; (G)animal husbandry; and.
 (2)DefinitionSection 506 of the Rural Development Act of 1972 (7 U.S.C. 2666) is amended— (A)by redesignating subsections (a), (b), and (c) as subsections (b), (c), and (d) respectively; and
 (B)by inserting before subsection (b), as so redesignated, the following:  (a)independent animal welfare certification program has the meaning given that term in section 801(1) of the Food and Farm Act..
							CProtecting Companion Animals
				821.Maintenance and public availability of regulatory records
 (a)Maintenance of informationBeginning not later than 90 days after the date of the enactment of this Act, the Secretary of Agriculture shall maintain information relating to the administration of the Animal Welfare Act (7 U.S.C. 2131 et seq.) and the Horse Protection Act (15 U.S.C. 1821 et seq.), including the following:
 (1)The entirety of each report of any inspection conducted, and record of any enforcement action taken, under—
 (A)the Animal Welfare Act or the Horse Protection Act; and (B)any regulation issued under those Acts.
 (2)With respect to the Animal Welfare Act— (A)the entirety of each annual report submitted by a research facility under section 13 of that Act (7 U.S.C. 2143); and
 (B)the name, address, and license or registration number of each research facility, exhibitor, dealer, and other person or establishment—
 (i)licensed by the Secretary under section 3 or 12 of that Act (7 U.S.C. 2133, 2142); or (ii)registered with the Secretary under section 6 of that Act (7 U.S.C. 2136).
 (3)With respect to the Horse Protection Act, the name and address of— (A)any person that is licensed to conduct any inspection under section 4(c) of that Act (15 U.S.C. 1823(c)); or
 (B)any organization or association that is licensed by the Department of Agriculture to promote horses through—
 (i)the showing, exhibiting, sale, auction, or registry of horses; or (ii)the conduct of any activity that contributes to the advancement of horses.
 (b)Public availability of informationThe information required to be maintained under subsection (a) shall promptly be made available to the public in an online searchable database in a machine-readable format on the website of the Department of Agriculture.
					822.Prohibiting the trade of dog and cat meat
 The Animal Welfare Act (7 U.S.C. 2131 et seq.) is amended by adding at the end the following new section:
					
						30.Prohibition of slaughter of dogs and cats for human consumption
 (a)ProhibitionNo person may— (1)knowingly slaughter a dog or cat for human consumption; or
 (2)knowingly ship, transport, move, deliver, receive, possess, purchase, sell, or donate— (A)a dog or cat to be slaughtered for human consumption; or
 (B)dog or cat parts for human consumption. (b)PenaltyAny person who violates this section shall be subject to imprisonment for not more than 1 year, or a fine of not more than $2,500, or both.
 (c)ScopeSubsection (a) shall apply only with respect to conduct in or affecting interstate or foreign commerce or within the special maritime and territorial jurisdiction of the United States.
 (d)Conflict with State lawThis section shall not be construed to limit any State or local law or regulations protecting the welfare of animals or to prevent a State or local governing body from adopting and enforcing animal welfare laws and regulations that are more stringent than this section.
							.
				IXRegional Food Systems
			AExpanding Support for Local and Regional Food Systems
 901.Sense of the CongressIt is the sense of the Congress that: (1)Local and regional food systems provide jobs and economic opportunity for farmers and ranchers, businesses, entrepreneurs, and employees across the United States who cultivate, harvest, store, process, market, and distribute food, particularly in rural areas.
 (2)Local and regional food systems provide meaningful access to healthy, fresh, and affordable foods that are grown and processed closer to markets, especially in food deserts and other underserved areas.
 (3)Local and regional food systems lower the carbon footprint of America’s food system by growing, processing, distributing, and consuming products locally and reducing the use of fossil fuels.
 (4)Local and regional food systems foster American resiliency and independence by helping communities become less dependent on external food sources.
 (5)Local and regional food systems increase accountability for farmers, ranchers, and others employed in the field to engage in sustainable and ethical practices.
 (6)By supporting the growth and advancement of local and regional food systems, the people of the United States are investing in an environmentally and economically resilient food and agriculture system that provides opportunity and livelihoods for farmers, ranchers, businesses, and employees throughout the economy.
					902.Expanding the Food Leveraging Investment for Network Coordination (LINC) Program
 (a)Increase in number of value chain coordinatorsThe Secretary of Agriculture shall expand Rural Development Agency participation in the Food Leveraging Investment for Network Coordination (LINC) program, a public-private partnership to enhance regional food-value chains, to deploy during each of fiscal years 2019 through 2023 at least 25 full-time value chain coordinators to provide local food sector coordination services.
 (b)Location of value chain coordinatorsThe Secretary of Agriculture shall ensure that at least 5 value chain coordinators deployed under subsection (a) are located in each of the following:
 (1)The Pacific Northwest region of the United States. (2)The Northeast region of the United States.
 (3)The Western region of the United States. (4)The Midwest region of the United States.
 (5)The Southern region of the United States. (c)Coordination services describedThe duties of a value chain coordinator include the following:
 (1)Identifying and connecting interested persons through short-term engagement, helping to build relationships across the food value chain by engaging interested persons, maintaining communication channels, and fostering a trusting environment among interested persons.
 (2)Identifying and pursuing resources, such as grants, loans, and services to support value-chain collaborators as they develop their enterprises.
 (3)Raising policy issues and partnering with interested persons to address policies and procurement requirements.
 (4)Working with food chain members to build capacity through education and training programs in such areas as organics and other sustainable production practices, food safety, marketing, and branding.
 (5)Utilizing grants and other external resources to test new business models to help lower the financial risk of businesses engaged in the value chain.
 (d)FundingOf the funds of the Commodity Credit Corporation, the Secretary of the Agriculture shall use to carry out this section $20,000,000 for each of fiscal years 2019 through 2023.
					903.Ensuring success of regional food projects under the business and industry guaranteed loan program
 (a)Use of fundsSection 310B(g)(9)(B) of the Consolidated Farm and Rural Development Act (7 U.S.C. 1932(g)(9)(B)) is amended by adding at the end the following:
						
 (v)Outreach and technical assistanceNot more than 5 percent of the amounts reserved under clause (iv) for each fiscal year shall be used for outreach, and to provide marketing and technical assistance through Federal entities, and through State and private universities and nonprofit entities (including by contract), to potential recipients of a loan or loan guarantee under this subparagraph, to ensure the full utilization of any such loan or loan guarantee..
 (b)Increase in fundingSection 310B(g)(9)(B)(iv)(I) of such Act (7 U.S.C. 1932(g)(9)(B)(iv)(I)) is amended by striking 5 and inserting 10. 904.Increasing support for the specialty crop block grant programSection 101 of the Specialty Crops Competitiveness Act of 2004 (7 U.S.C. 1621 note) is amended—
 (1)in subsection (a), by striking 2018 and inserting 2023; and (2)in subsection (l)—
 (A)in subparagraph (D), by striking and; (B)in subparagraph (E), by striking and each fiscal year thereafter. and inserting a semicolon; and
 (C)by adding at the end the following:  (F)$100,000,000 for fiscal year 2019; and
 (G)$110,000,000 for fiscal year 2020 and each fiscal year thereafter.. BEnhancing Regional Food Infrastructure 911.Supporting regional food infrastructure assessment and collaborative planning (a)Support for region-Wide assessment and collaborative planning projectsSection 6(b) of the Farmer-to-Consumer Direct Marketing Act of 1976 (7 U.S.C. 3005(b)) is amended—
 (1)by striking and at the end of paragraph (1); (2)by striking the period at the end of paragraph (2) and inserting ; and; and
 (3)by adding at the end the following new paragraph:  (3)full value chain assessments at the local and regional levels, as well as projects by entities described in subsection (c) that maximize efficient use of existing food related infrastructure, identify gaps in that infrastructure, and address such gaps..
 (b)Mandatory fundingParagraph (1) of section 6(g) of the Farmer-to-Consumer Direct Marketing Act of 1976 (7 U.S.C. 3005(g)) is amended to read as follows:
						
 (1)Mandatory fundingOf the funds of the Commodity Credit Corporation, the Secretary shall use to carry out this section $80,000,000 for each of fiscal years 2019 through 2023..
 (c)Distribution of fundsParagraph (4) of section 6(g) of the Farmer-to-Consumer Direct Marketing Act of 1976 (7 U.S.C. 3005(g)) is amended to read as follows:
						
 (4)Distribution of fundsOf the funds made available to carry out this section for a fiscal year after fiscal year 2018— (A)at least 40 percent of the funds shall be used for the purposes described in paragraph (1) of subsection (b);
 (B)at least 40 percent of the funds shall be used for the purposes described in paragraph (2) of such subsection; and
 (C)not more than 20 percent of the funds may be used for the purposes described in paragraph (3) of such subsection..
 912.Livestock, dairy, and poultry supply chain infrastructure grants and loansSubtitle D of title III of the Consolidated Farm and Rural Development Act (7 U.S.C. 1981 et seq.) is amended by adding at the end the following new section:
					
						379I.Livestock, dairy, and poultry supply chain infrastructure
 (a)In generalThe Secretary is authorized to provide grants or make or insure loans under any of the programs authorized by this Act, the Agricultural Marketing Act of 1946 (7 U.S.C. 1621 et seq.), or the Rural Electrification Act of 1936 (7 U.S.C. 901 et seq.), as the Secretary determines to be appropriate, to assist farmers and rural businesses and cooperatives to maintain or increase the production, aggregation, processing, distribution, and marketing of value-added, niche, or regionally-marketed meat, dairy, and poultry products.
 (b)PriorityIn implementing subsection (a), the Secretary shall give priority to grants or loans that will help increase or enhance the availability and geographic distribution of State- and Department of Agriculture-inspected small processing facilities.
 (c)Small processing facility definedIn this section, the term small processing facility means— (1)with respect to an establishment that is subject to the requirements of the Federal Meat Inspection Act (21 U.S.C. 601 et seq.), a certain small establishment that is eligible to be selected under section 501(b) of such Act; or
 (2)a selected establishment (as defined in section 31(a) of the Poultry Products Inspection Act (21 U.S.C. 472(a)))..
				CExpanding Accessibility of Federal Grant Programs
 921.Publishing information about funded Farmers’ Market and Local Food Promotion Program projectsSection 6 of the Farmer-to-Consumer Direct Marketing Act of 1976 (7 U.S.C. 3005) is amended by adding at the end the following new subsection:
					
						(h)Project database
 (1)In generalThe Secretary, not later than one year after the date of the enactment of this subsection, shall publish, and update on an annual basis, on the Internet website of the Department of Agriculture a database, in a machine-readable format, that contains information with respect to any project with respect to which a grant was awarded under this section in the previous fiscal year.
 (2)Information includedThe database under paragraph (1) shall include, with respect to each project for which a grant was awarded under this section in the previous fiscal year—
 (A)a general overview of such project, including a summary of, the timeline, goals, and objectives for, and key partners and other stakeholders involved in, such project;
 (B)the steps taken to carry out such project; (C)any materials used to carry out such project;
 (D)the delivery area of the project; (E)the total project cost and any non-Federal funding sources for such project costs;
 (F)a general description of project beneficiaries; and (G)the results of such project..
				922.Streamlining of local and regional food program application procedures
 (a)In generalThe Secretary of Agriculture shall, not later than one year after the date of the enactment of this Act, identify procedures that coordinate and streamline the application process for local and regional food programs without compromising program or application quality. The Secretary shall identify such procedures with respect to each of the following:
 (1)Streamlining application forms. (2)Removing repetition from forms and the online toolkit used to complete such applications.
 (3)To the extent possible, accepting applications electronically (including through email). (b)Authorization of appropriationsThere are authorized to be appropriated to carry out this section such sums as may be necessary for each of fiscal years 2019 through 2023.
					DLeveling the Playing Field for Small Farmers
 931.Ensuring fair practices in agricultureNot later than 30 days after the date of the enactment of this Act, the Secretary of Agriculture shall implement, without amendment, the final rule entitled Unfair Practices and Undue Preferences in Violation of the Packers and Stockyards Act and published in the Federal Register by the Department of Agriculture on December 20, 2016 (81 Fed. Reg. 92703).
				